Exhibit 10.2

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

EXECUTION COPY

 

DISTRIBUTION AGREEMENT

 

This Agreement is made effective as of 1st July 2007 (the “Effective Date”) by
and between THE MEDICINES COMPANY, a Delaware corporation having offices at 8
Campus Drive, Parsippany, New Jersey  07054 (“TMC”), NYCOMED DANMARK ApS, P.O.
Box 88, Langebjerg 1 DK-4000 Roskilde, Denmark, a company duly organized and
existing under the laws of the Kingdom of Denmark (“Nycomed”), and NYCOMED
HOLDING ApS,  P.O. Box 88, Langebjerg 1 DK-4000 Roskilde, Denmark, a company
duly organized and existing under the laws of the Kingdom of Denmark (“Nycomed
Parent”).

 

TMC and Nycomed shall be referred to individually as a “Party” and collectively
as the “Parties”.

 

WITNESSETH:

 

Whereas, TMC is in the business of developing, manufacturing and marketing
pharmaceutical products;

 

Whereas, Nycomed and TMC were parties to that Sales, Marketing and Distribution
Agreement, dated 25th March, 2002, as amended May 28th, 2003 (the “Former
Distribution Agreement), pursuant to which Nycomed was responsible for
distribution, marketing, promotional and certain other services with respect to
the Product (as defined herein) in the Territory (for purposes of these
Recitals, as defined in the Former Distribution Agreement);

 

Whereas, pursuant to that Termination and Transition Agreement between the
Parties and Nycomed Parent, dated the Effective Date (the “Transition
Agreement”), the Parties and Nycomed Parent agreed, among other things, to
terminate the Former Distribution Agreement and to enter this Agreement, as well
as a Services Agreement, dated the date hereof (the “Services Agreement”), in
order to continue certain activities of Nycomed under the Former Distribution
Agreement without interruption;

 

Whereas, Nycomed is engaged in, among other things, the distribution of
pharmaceutical products and has represented to TMC that it has the facilities,
personnel, and technical expertise to distribute the Product in all countries of
the Territory (as defined herein);

 

Whereas, TMC desires to appoint Nycomed as TMC’s exclusive distributor in the
territory outlined in Exhibit A (the “Territory”) for the Product, and to sell
the Product to Nycomed on the terms and subject to the conditions described in
this Agreement and the Transition Agreement;

 

1

--------------------------------------------------------------------------------


 

Whereas, Nycomed desires to accept such appointment as an exclusive distributor
of the Product in the Territory and to distribute the Product in the Territory,
and to purchase the Product from TMC on the terms and subject to the conditions
described in this Agreement;

 

Whereas, Nycomed’s role as a distributor under this Agreement shall include the
following activities with respect to the Product:  importation, warehousing,
logistical/handling, transportation, packaging and labeling, QA and QC
(including release analysis), follow-up stability studies, order entry
activities, booking of sales, billing and collection, product recall (as
provided herein) and any other activities performed under the Former
Distribution Agreement and Quality Agreements and not considered a “Service”
under the Services Agreement; and

 

NOW THEREFORE, in consideration of the mutual agreements set forth herein, TMC
and Nycomed hereby agree as follows:

 

1.             DEFINITIONS

 

All capitalized terms used in this Agreement not otherwise defined shall have
the meanings and definitions ascribed to them as listed below.

 


1.1.          “ADVERSE EVENT” MEANS ANY UNTOWARD MEDICAL OCCURRENCE IN A PATIENT
ADMINISTERED A MEDICINAL PRODUCT AND WHICH DOES NOT NECESSARILY HAVE TO HAVE A
CAUSAL RELATIONSHIP WITH THIS TREATMENT. AN ADVERSE EVENT CAN THEREFORE BE ANY
UNFAVORABLE AND UNINTENDED SIGN (FOR EXAMPLE, AN ABNORMAL LABORATORY FINDING),
SYMPTOM, OR DISEASE TEMPORALLY ASSOCIATED WITH THE USE OF A MEDICINAL PRODUCT,
WHETHER OR NOT CONSIDERED RELATED TO SUCH MEDICINAL PRODUCT.


 


1.2.          “AFFILIATE” MEANS ANY CORPORATION, COMPANY, JOINT VENTURE,
PARTNERSHIP OR OTHER ENTITY WHICH, DIRECTLY OR INDIRECTLY, CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH A PARTY TO THIS AGREEMENT.
“CONTROL” MEANS THE OWNERSHIP OF AT LEAST 50% OF THE ISSUED SHARE CAPITAL OR
BUSINESS ASSETS OF ANOTHER ENTITY, THE POWER TO EXERCISE AT LEAST 50% OF THE
VOTING RIGHTS OF ANOTHER ENTITY, OR THE POWER TO APPOINT MORE THAN 50% OF THE
BOARD OF DIRECTORS OF ANOTHER ENTITY.


 


1.3.          “ANGIOMAX” MEANS ANGIOMAX®, ANGIOX®, ANGIONAX® OR ANY OTHER
TRADEMARK SELECTED BY TMC FOR THE PRODUCT IN THE TERRITORY.


 


1.4.          “APPROVALS” MEANS AND INCLUDES ALL FILINGS, APPROVALS,
REGISTRATIONS, PERMITS, LICENSES AND AUTHORIZATIONS RELATED TO THE PRODUCT WHICH
ARE NECESSARY OR WHICH, IN THE REASONABLE OPINION OF TMC, ARE DESIRABLE, TO BE
MADE WITH OR OBTAINED FROM ANY GOVERNMENTAL AUTHORITY FOR THE IMPORTATION, SALE,
MARKETING AND PROMOTION OF THE PRODUCT IN THE TERRITORY OR ANY PART THEREOF,
INCLUDING PRIMARILY, BUT WITHOUT LIMITATION, AUTHORIZATIONS OF MEDICINAL
PRODUCTS FOR HUMAN USE AND APPROVAL OF RELATED LABELS AND PACKAGING, AS WELL AS
PRICING AND SOCIAL HEALTH SYSTEM REIMBURSEMENT APPROVALS.

 

2

--------------------------------------------------------------------------------


 


1.5.          “AQRPA” MEANS THE ANALYSIS, QUALITY RELEASE AND PACKAGING
AGREEMENT, ENTERED INTO AS OF MARCH 24, 2004, BETWEEN TMC AND NYCOMED.


 


1.6.          “BUSINESS DAY” MEANS ANY DAY ON WHICH THE BANKS IN THE KINGDOM OF
DENMARK ARE OPEN FOR BUSINESS.


 


1.7.          “COMBINATION PRODUCT” MEANS A PRODUCT CONTAINING ONE OR MORE
ACTIVE INGREDIENTS OR COMPONENTS IN ADDITION TO THE PRODUCT.


 


1.8.          “DISTRIBUTOR” MEANS A PERSON OR ENTITY IN A COUNTRY WHO (I)
PURCHASES PRODUCT FROM NYCOMED OR ONE OF ITS AFFILIATES, AND (II) ASSUMES
RESPONSIBILITY FOR A PORTION OF THE SALES EFFORT RELATED TO PRODUCT IN THAT
COUNTRY, AND (III) UNDER AN IMPLIED OR EXPRESS SUBLICENSE, SELLS PRODUCT IN THAT
COUNTRY.


 


1.9.          “EEA” MEANS ANY CURRENT MEMBER COUNTRIES OF THE EUROPEAN UNION AND
NORWAY, ICELAND, AND LIECHTENSTEIN.


 


1.10.        “EXISTING INVENTORY” MEANS ALL LABELED AND UNLABELED VIALS OF
PRODUCT HELD BY NYCOMED OR NYCOMED’S AFFILIATES IN INVENTORY ON THE EFFECTIVE
DATE UNTIL SOLD OR SUPPLIED BY NYCOMED PURSUANT TO SECTION 9.


 


1.11.        “EXISTING SUBDISTRIBUTORS” MEANS THOSE NYCOMED AFFILIATES APPOINTED
BY NYCOMED PRIOR TO THE EFFECTIVE DATE, IN ACCORDANCE WITH THE FORMER
DISTRIBUTION AGREEMENT, AS DISTRIBUTORS OF THE PRODUCT IN THE TERRITORY, AND
SUCH ADDITIONAL NYCOMED AFFILIATES AND OTHER THIRD PARTIES APPOINTED AS
DISTRIBUTORS OF THE PRODUCT IN THE TERRITORY IN ACCORDANCE WITH SECTION 2.1.


 


1.12.        “FIRST LAUNCH DATE” MEANS THE DATE OF LAUNCH OF THE INITIAL
INDICATION(S) IN ANY COUNTRY OF THE TERRITORY.


 


1.13.        “GOVERNMENTAL AUTHORITY” MEANS AND INCLUDES ALL GOVERNMENTAL AND
REGULATORY BODIES, AGENCIES, DEPARTMENTS OR ENTITIES, WHETHER OR NOT LOCATED IN
THE TERRITORY, WHICH REGULATE, DIRECT OR CONTROL COMMERCE IN OR WITH THE
TERRITORY, INCLUDING APPROVALS.


 


1.14.        “GROSS SALES” MEANS GROSS INVOICES ON SALES OF THE PRODUCT BY
NYCOMED AND ITS AFFILIATES AND DISTRIBUTORS TO THIRD PARTIES.


 


1.15.        “GRUPO FERRER” MEANS GRUPO FERRER INTERNACIONAL S.A.


 


1.16.        “IMPROVEMENTS” MEANS AUTHORIZED, UPDATED OR MODIFIED MANUFACTURING
PROCESSES FOR THE PRODUCT OR ITS COMPONENT SUBSTANCES, ADDITIONAL DOSAGE UNIT
SIZES OR OTHER SIMILAR AUTHORIZED MODIFICATIONS TO THE PRODUCTION AND DELIVERY
OF THE PRODUCT AS PART OF AN APPROVAL FOR THE PRODUCT.

 

3

--------------------------------------------------------------------------------


 


1.17.        “INDICATION” MEANS A PARTICULAR USE FOR THE PRODUCT WHICH HAS
RECEIVED APPROVAL FROM A GOVERNMENTAL AUTHORITY IN ONE OR MORE COUNTRIES OF THE
TERRITORY.


 


1.18.        “INITIAL INDICATION” MEANS THE PRODUCT’S FIRST INDICATION RECEIVING
APPROVAL IN ONE OR MORE COUNTRIES OF THE TERRITORY.


 


1.19.        “INVENTORY” MEANS THE EXISTING INVENTORY AND THE NEW INVENTORY,
COLLECTIVELY.


 


1.20.        “ISAR AGREEMENTS” MEANS:


 


(A)           [**], EFFECTIVE AS OF [**] (THE “ISAR-4 AGREEMENT”);


 


(B)           [**], EFFECTIVE AS OF [**] (THE “MUNICH ISAR-3 AGREEMENT”);


 


(C)           [**], EFFECTIVE AS OF [**] (THE “BAD KROZINGEN ISAR-3 AGREEMENT”);


 


(D)           [**], WITH LAST SIGNATURE DATED [**] (THE “ISAR-3 RELOAD
AGREEMENT”; THE MUNICH ISAR-3 AGREEMENT, BAD KROZINGEN ISAR-3 AGREEMENT AND THE
ISAR-3 RELOAD AGREEMENT, COLLECTIVELY, THE “ISAR-3 AGREEMENTS”).


 


1.21.        “LAUNCH” MEANS THE DATE OF ANNOUNCEMENT TO PRESCRIBERS OF
PHARMACEUTICALS, OF THE AVAILABILITY OF PRODUCT UPON PRESCRIPTION TO TREAT AN
INITIAL INDICATION OR A SUBSEQUENT INDICATION IN ANY COUNTRY IN TERRITORY.


 


1.22.        “NET SALES” SHALL MEAN THE GROSS AMOUNT INVOICED (NOT DEPENDENT ON
WHETHER SUCH INVOICES HAVE BEEN ACTUALLY PAID) ON SALES OF THE PRODUCT BY
NYCOMED AND ITS AFFILIATES AND DISTRIBUTORS TO THIRD PARTIES, LESS THE FOLLOWING
ITEMS, AS DETERMINED FROM THE BOOKS AND RECORDS OF NYCOMED OR ITS AFFILIATES OR
DISTRIBUTORS, PROVIDED THAT SUCH ITEMS DO NOT EXCEED REASONABLE AND CUSTOMARY
AMOUNTS IN THE RESPECTIVE COUNTRY(S) OF THE TERRITORY IN WHICH SUCH SALE OR
OTHER DISPOSITION OCCURRED:  (I) FREIGHT, INSURANCE AND OTHER TRANSPORTATION
CHARGES, IF BILLED SEPARATELY; (II) AMOUNTS REPAID OR CREDITED BY REASON OF
RETURNS, REJECTIONS, DEFECTS, RECALLS OR BECAUSE OF RETROACTIVE PRICE
REDUCTIONS; (III) SALES TAXES, EXCISE TAXES, VALUE-ADDED TAXES AND OTHER TAXES
(OTHER THAN INCOME TAXES) LEVIED ON THE INVOICED AMOUNT; (IV) IMPORT AND EXPORT
DUTIES; (V) CASH, TRADE AND QUANTITY DISCOUNTS ACTUALLY GIVEN OR MADE; AND (VI)
REBATES PAID PURSUANT TO GOVERNMENT REGULATIONS. A SALE OF THE PRODUCT BY
NYCOMED TO AN AFFILIATE OR DISTRIBUTOR FOR RESALE OF THE PRODUCT BY SUCH
AFFILIATE OR DISTRIBUTOR SHALL NOT BE CONSIDERED A SALE FOR THE PURPOSES OF THIS
PROVISION, BUT THE RESALE OF SUCH PRODUCT BY THE AFFILIATE OR DISTRIBUTOR TO A
THIRD PARTY WHO IS NOT AN AFFILIATE OR DISTRIBUTOR OF NYCOMED SHALL BE A SALE
FOR THE PURPOSES OF THIS AGREEMENT.


 

For the purposes of this Agreement, “sale” shall mean any transfer or other
distribution or disposition, but shall not include transfers or other
distributions or dispositions of Product, at no charge, for pre-clinical,
clinical or regulatory purposes or to physicians or hospitals for

 

4

--------------------------------------------------------------------------------


 

promotional purposes, provided such transfer, distribution or disposition is not
made in exchange for higher prices on other Nycomed products or for other
non-cash consideration. In the event that consideration in addition to or in
lieu of money is received for the sale of Product in an arms-length transaction,
the fair market value of such consideration shall be included in the
determination of Net Sales. To the extent that the Product is sold in other than
an arms-length transaction, Net Sales for such sale shall be the average sales
price of the Product if sold in an arms-length transaction during the applicable
reporting calendar quarter in the country of the Territory in which the
non-arms-length transaction occurred.

 

In the event that the Product is sold in the form of a Combination Product, Net
Sales for the Combination Product shall be determined by multiplying actual Net
Sales of the Combination Product (determined by reference to the definition of
Net Sales set forth above) during the calendar quarter period by the fraction
A/A+B where A is the average sale price of Product when sold separately in
finished form, and B is the average sale price of the other active ingredients
or components when sold separately in finished form, in each case during the
applicable reporting calendar quarter in the country in which the sale of the
Combination Product was made, or if sales of both the Product and the other
active ingredients or components did not occur in such period, then in the most
recent calendar quarter in which sales of both occurred. In the event that such
average sale price cannot be determined for both Product and all other active
ingredients or components included in the Combination Product, Net Sales for
purposes of determining payments under this Agreement shall be calculated by
multiplying the Net Sales of the Combination Product by the fraction C/C+D where
C is the standard fully-absorbed cost of the Product portion of the Combination
Product and D is the sum of the standard fully-absorbed costs of all other
active components or ingredients included in the Combination Product, in each
case as determined by TMC using its standard accounting procedures consistently
applied. In no event shall Net Sales of a Product included in a Combination
Product be reduced to less than fifty percent (50%) of actual Net Sales of such
Combination Product (determined by reference to the definition of Net Sales set
forth above) by reason of any adjustment provision set forth in this paragraph.

 


1.23.        “NEW INVENTORY” MEANS ANY VIALS OF PRODUCT BOUGHT BY NYCOMED FROM
TMC AFTER THE EFFECTIVE DATE IN ACCORDANCE WITH SECTION 8.1.


 


1.24.        “PACKAGING AGREEMENT” MEANS THE QUALITY (GMP) AGREEMENT FOR THIRD
PARTY CONTRACT MANUFACTURE, ENTERED INTO AS OF APRIL 24, 2002, BETWEEN TMC AND
NYCOMED.


 


1.25.        “PATENTS” MEANS PATENTS AND APPLICATIONS IN ANY AND ALL COUNTRIES
FOR PATENTS (INCLUDING PROVISIONAL APPLICATIONS) AND ALL REISSUES, DIVISIONS,
RENEWALS, EXTENSIONS, CONTINUATIONS AND CONTINUATIONS-IN-PART THEREOF AND PATENT
EXTENSIONS WITH RESPECT TO THE PRODUCT IN THE TERRITORY.


 


1.26.        “PHARMACOVIGILANCE AGREEMENT” MEANS THE PHARMACOVIGILANCE AGREEMENT
ON BIVALIRUDIN®, ENTERED INTO AS OF SEPTEMBER 16, 2004, BETWEEN TMC AND NYCOMED.

 

5

--------------------------------------------------------------------------------


 


1.27.        “PHARMACOVIGILANCE QP AGREEMENT” MEANS THE AGREEMENT BETWEEN THE
MEDICINES COMPANY AND NYCOMED DENMARK A/S ON THE ROLE OF THE QUALIFIED PERSON
FOR PHARMACOVIGILANCE IN THE EUROPEAN UNION FOR ANGIOX, ENTERED INTO AS OF
AUGUST 16, 2004, BETWEEN TMC AND NYCOMED.


 


1.28.        “PHV AGREEMENTS” MEANS THE PHARMACOVIGILANCE AGREEMENT AND THE
PHARMACOVIGILANCE QP AGREEMENT.


 


1.29.        “PRODUCT” MEANS BIVALIRUDIN, BEING A HIGHLY SPECIFIC AND REVERSIBLE
DIRECT THROMBIN INHIBITOR, WHICH OPERATES BY SPECIFIC BINDING TO BOTH THE
CATALYTIC SITE AND TO THE ANION-BINDING EXOSITE OF CIRCULATING AND CLOT-BOUND
THROMBIN. THE ACTIVE SUBSTANCE IS A SYNTHETIC, TWENTY (20)-AMINO ACID PEPTIDE,
WHOSE CHEMICAL NAME IS
D-PHENYLALANYL-LPROLYL-LARGINYL-L-PROLYL-GLYCYL-GLYCYL-GLYCYL-GLYCYL-L-ASPARAGYL-GLYCYL-L-ASPARTLY-L-PHENYLALANYL-L-GLUTAMYL-L-GLUTAMYL-ISOLEUCYL-L-PROLYL-L-GLUTAMYL-L-GLUTAMYL-L-TYROSYL-L-LEUCINE-TRIFLUORACETATE
(SALT) HYDRATE. ITS MOLECULAR WEIGHT IS 218.19 DALTONS (ANHYDROUS FREE BASE
PEPTIDE). PRODUCT SHALL ALSO INCLUDE IMPROVEMENTS.


 


1.30.        “PRODUCT CONFIGURATION” MEANS AND INCLUDES ANY MODIFICATIONS TO THE
PACKAGE INSERT, LABELING, OR PACKAGING OF THE PRODUCT REQUIRED BY GOVERNMENTAL
AUTHORITY(S) OF ONE OR MORE COUNTRIES OF THE TERRITORY.


 


1.31.        “PTC” MEANS THE PRODUCT TRANSITION COMMITTEE, AS DEFINED IN THE
TRANSITION AGREEMENT.


 


1.32.        “QA AGREEMENTS” MEANS, COLLECTIVELY, THE AQRPA, THE RELEASE
AGREEMENT AND THE PACKAGING AGREEMENT.


 


1.33.        “QUALITY AGREEMENTS” MEANS, COLLECTIVELY, THE QA AGREEMENTS AND THE
PHV AGREEMENTS. FOR THE SAKE OF CLARITY, WITH RESPECT TO EACH QUALITY AGREEMENT,
ALL REFERENCES TO SUCH QUALITY AGREEMENT WITH RESPECT TO ACTIVITIES PURSUANT TO
THE FORMER DISTRIBUTION AGREEMENT (I.E., PRIOR TO THE EFFECTIVE DATE) SHALL MEAN
SUCH QUALITY AGREEMENT UNAMENDED BY THE TRANSACTION AGREEMENTS, AND ALL
REFERENCES TO SUCH QUALITY AGREEMENT WITH RESPECT TO ACTIVITIES ON OR AFTER THE
EFFECTIVE DATE SHALL MEAN SUCH QUALITY AGREEMENT AS AMENDED BY THE TRANSACTION
AGREEMENTS.


 


1.34.        “RELEASE AGREEMENT” MEANS THE QUALITY (GMP) AGREEMENT FOR THIRD
PARTY CONTRACT QUALITY RELEASE, ENTERED INTO AS OF FEBRUARY 24, 2004, AMONG TMC,
NYCOMED AND NYCOMED AUSTRIA GMBH.


 


1.35.        “THROMBIN INHIBITOR” MEANS ANY PHARMACEUTICAL WITH A MECHANISM OF
ACTION INVOLVING THE PARTIAL OR COMPLETE INHIBITION OF THROMBIN IN THE CLOTTING
CASCADE. THROMBIN INHIBITORS SHALL INCLUDE DIRECT ACTING COMPOUNDS INCLUDING BUT
NOT LIMITED TO LEPIRUDIN, DESIRUDIN AND OTHER

 

6

--------------------------------------------------------------------------------


 


MEMBERS OF THE HIRUDIN FAMILY AS WELL AS MELAGATRAN AND SMALL MOLECULE DIRECT
THROMBIN INHIBITORS SUCH AS ARGATROBAN. THROMBIN INHIBITORS SHALL ALSO INCLUDE
INDIRECT ACTING THROMBIN INHIBITORS WHICH INHIBIT THROMBIN IN CONJUNCTION WITH A
CO-FACTOR SUCH AS AT-III. SUCH INDIRECT THROMBIN INHIBITORS SHALL INCLUDE BUT
NOT BE LIMITED TO UNFRACTIONATED HEPARINS AND LOW MOLECULAR WEIGHT HEPARINS SUCH
AS ENOXAPARIN SODIUM, DALTEPARIN SODIUM, FONDAPARINUX AND REVIPARIN SODIUM BUT
SHALL EXCLUDE WARFARIN.


 


1.36.        “TMC-UK” MEANS THE MEDICINES COMPANY UK LIMITED, A LIMITED
LIABILITY CORPORATION LOCATED AT SUITE B, PARK HOUSE, 11 MILTON PARK, ABINGDON,
OXFORDSHIRE OX14 4RS, OR SUCH OTHER EU INCORPORATED ENTITY OF TMC WHICH TMC MAY
DESIGNATE.


 


1.37.        “TRADEMARKS” MEANS TRADEMARKS, TRADE NAMES, SERVICE MARKS, AND
OTHER PROPRIETARY SYMBOLS OWNED OR CONTROLLED BY TMC AND AS DESIGNATED BY TMC IN
EXHIBIT C HERETO.


 


1.38.        “TRANSACTION AGREEMENTS” MEANS, COLLECTIVELY, THIS AGREEMENT, THE
SERVICES AGREEMENT AND THE TRANSITION AGREEMENT.


 


1.39.        “TRANSFER PERCENTAGE” MEANS (A) WITH RESPECT TO SALES OF INVENTORY
MADE ON OR BEFORE JUNE 30, 2008, [**]%, AND (B) WITH RESPECT TO SALES OF
INVENTORY ON OR AFTER JULY 1, 2008, [**]%; PROVIDED, HOWEVER, THAT IF TMC
REQUIRES NYCOMED TO PERFORM QUALITY ANALYSIS ACTIVITIES ON MORE THAN [**]
BATCHES PER YEAR, THE PARTIES SHALL NEGOTIATE A REASONABLE FEE TO BE PAID BY TMC
TO NYCOMED WITH RESPECT TO SUCH ACTIVITIES, REFLECTING NYCOMED’S ACTUAL COSTS TO
PERFORM SUCH ACTIVITIES, MARKED UP BY [**]%, BUT IN NO EVENT MORE THAN €[**] PER
ANALYSIS.


 


1.40.        “TRANSFER PRICE” HAS THE MEANING SET FORTH IN EXHIBIT B.


 

2.             APPOINTMENT OF NYCOMED

 


2.1.          APPOINTMENT, GENERAL DILIGENCE.


 

TMC hereby appoints Nycomed as an exclusive distributor of the Product in the
Territory for any and all Indications (whether or not currently existing or
planned, but subject to Section 3.1.8 of the Transition Agreement) during the
term of this Agreement and Nycomed hereby accepts such appointment subject to
the terms and conditions described in this Agreement. For the sake of clarity,
such appointment includes the right and obligation for Nycomed to conduct the
following activities with respect to the Product in the Territory in accordance
with Nycomed’s past practice under the Former Distribution Agreement and Quality
Agreements:  importation, warehousing, logistical/handling, transportation,
packaging and labeling, QA and QC (including release analysis), follow-up
stability studies, order entry activities, booking of sales, billing and
collection, product recall (as provided herein) and any other activity performed
under the Former Distribution Agreement and Quality Agreements which is not
considered a “Service” under the Services Agreement, and expressly excludes the

 

7

--------------------------------------------------------------------------------


 

right and obligation to conduct promotion, marketing, detailing and other
Services (as defined in the Services Agreement) with respect to the Product in
the Territory, except as expressly provided in the Services Agreement. In
addition, Nycomed shall have no right or obligation to purchase Product except
in accordance with Section 8.1. Nycomed shall have the right to retain the
Existing Subdistributors as subdistributors of the Product in the Territory.
Nycomed may appoint Nycomed’s Affiliates or third parties as subdistributors of
the Product in the Territory. Promptly after any such appointment, Nycomed shall
notify TMC in writing of the name and address of each Nycomed Affiliate or third
party so appointed as a subdistributor.

 


2.2.          APPLICATION TO AFFILIATES.


 

The Parties agree and acknowledge that Nycomed has performed certain of its
obligations under the Former Distribution Agreement through Nycomed’s Affiliates
and that Nycomed may perform certain of its obligations under this Agreement,
the QA Agreements and the Pharmacovigilance Agreement through Nycomed’s
Affiliates. Nycomed shall cause its Affiliates to comply with all of Nycomed’s
obligations under this Agreement, the QA Agreements and the Pharmacovigilance
Agreement to the same extent that Nycomed is itself obligated to perform
hereunder or thereunder and Nycomed shall be responsible for any failure by any
Affiliate to do so. Except as otherwise expressly stated herein, any references
to Nycomed in this Agreement, the QA Agreements and the Pharmacovigilance
Agreement shall also apply to Nycomed’s Affiliates to the extent such Affiliates
have performed or will perform Nycomed obligations hereunder or thereunder.

 


2.3.          GENERAL OBLIGATIONS AND LIMITATIONS WITH RESPECT TO DISTRIBUTION.


 


(A)           SUBJECT TO THE APPLICABLE REGULATIONS IN THE TERRITORY AND TO THE
EXTENT PERMITTED BY LAW, NYCOMED SHALL NOT (I) ESTABLISH OR MAINTAIN ANY
DISTRIBUTION FACILITY FOR THE PRODUCT OUTSIDE THE TERRITORY OR (II) EXCEPT AS
PERMITTED UNDER THE SERVICES AGREEMENT, ACTIVELY ADVERTISE OR PROMOTE THE
PRODUCT TO POTENTIAL BUYERS, WHETHER LOCATED WITHIN OR OUTSIDE THE TERRITORY.
NYCOMED AGREES AND ACKNOWLEDGES THAT, AS BETWEEN NYCOMED AND NYCOMED’S
AFFILIATES, ON THE ONE HAND, AND TMC AND TMC’S AFFILIATES, ON THE OTHER HAND,
TMC AND ITS AFFILIATES SHALL BE RESPONSIBLE FOR THE ADVERTISING, PROMOTION,
DETAILING AND MARKETING OF THE PRODUCT TO POTENTIAL BUYERS IN THE TERRITORY,
AND, EXCEPT TO THE EXTENT SPECIFIED IN THE SERVICES AGREEMENT, NYCOMED,
NYCOMED’S AFFILIATES AND ANY EXISTING SUBDISTRIBUTORS SHALL HAVE NO RIGHT OR
OBLIGATION TO CONDUCT SUCH ACTIVITIES. PARTICULARLY, NYCOMED IS COGNIZANT OF AND
RECOGNIZES THE EXCLUSIVE DISTRIBUTION RIGHTS GRANTED BY TMC TO GRUPO FERRER FOR
SPAIN, PORTUGAL AND GREECE AND FOR CERTAIN COUNTRIES WITHIN CENTRAL AND SOUTH
AMERICA.


 


(B)           NYCOMED SHALL NOT SEEK APPROVAL FOR THE PRODUCT ANYWHERE IN ANY
COUNTRY IN THE WORLD, EXCEPT AS PROVIDED IN THE TRANSITION AGREEMENT OR WITH
TMC’S PRIOR WRITTEN CONSENT WITH RESPECT TO A PARTICULAR COUNTRY.

 

8

--------------------------------------------------------------------------------


 


(C)           NYCOMED SHALL NOT BUNDLE THE PRODUCT WITH OTHER PRODUCTS.


 


(D)           NYCOMED SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DISTRIBUTE
AND SELL THE PRODUCTS IN THE TERRITORY AND IN DOING SO TO MAXIMIZE THE NET SALES
OF THE PRODUCT. NYCOMED SHALL USE ALL REASONABLE EFFORTS TO CONTINUE TO FOLLOW
THE SALES AND PRICING PRACTICE AND POLICIES WITH RESPECT TO THE PRODUCT IN THE
TERRITORY THAT NYCOMED HAS FOLLOWED IN THE 12 MONTH PERIOD IMMEDIATELY PRIOR TO
THE EFFECTIVE DATE, EXCEPT TO THE EXTENT IT HAS JUST CAUSE TO DEVIATE FROM THE
SAME.


 


2.4.          NON-COMPETITION.


 

During the term of this Agreement, none of Nycomed, its Affiliates or its
Distributors shall manufacture, distribute or sell any Thrombin Inhibitor in the
Territory; provided, however, that with respect to countries in the Territory
which are included in the EEA, this sentence shall only apply from the First
Launch Date until the date which is five years after the First Launch Date.
During the term of this Agreement, Nycomed shall notify TMC regarding new
pharmaceutical products (excluding line extensions and new formulations) Nycomed
or its Affiliates intend to directly or indirectly sell, market or promote in
the Territory. Notwithstanding the above, Nycomed shall be entitled to
distribute any product for the same Indications as approved for the Product,
other than abciximab, eptifibatide, or enoxaparin sodium, that may be used with
the Product and/or which may be used in circumstances where the Product is not
currently indicated or is contraindicated. Notwithstanding anything contained
herein to the contrary, Nycomed shall not be deemed to be in breach of this
Section 2.4 if any of the customers of Nycomed, its Affiliates or its
Distributors outside the Territory resell any Thrombin Inhibitor in the
Territory which they purchased from Nycomed, its Affiliates or its Distributors.

 

3.             RELATIONSHIP WITH CERTAIN OTHER AGREEMENTS

 


3.1.          FORMER DISTRIBUTION AGREEMENT.


 

Except with respect to the services to be provided by Nycomed pursuant to the
Services Agreement and except as otherwise expressly provided herein, Nycomed
shall perform hereunder all activities which Nycomed had performed under the
Former Distribution Agreement without interruption and in accordance with
Nycomed’s practice under the Former Distribution Agreement. Nycomed shall
maintain the infrastructure and personnel necessary to perform its obligations
under this Agreement.

 

9

--------------------------------------------------------------------------------


 


3.2.          QA AND PHARMACOVIGILANCE AGREEMENTS.


 

The QA Agreements and the Pharmacovigilance Agreement shall remain in effect
unless terminated in accordance with Section 20 of this Agreement; provided,
however, that the QA Agreements and the Pharmacovigilance Agreement are hereby
amended as follows:

 


(A)           ALL REFERENCES IN THE AQRPA, THE RELEASE AGREEMENT, THE PACKAGING
AGREEMENT AND THE PHARMACOVIGILANCE AGREEMENT TO THE FORMER DISTRIBUTION
AGREEMENT OR “SMD” (AS DEFINED IN SUCH QUALITY AGREEMENTS) SHALL INSTEAD REFER
TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT (I) ALL REFERENCES IN THE AQRPA TO
SECTION 8.2 OF THE SMD WITH RESPECT TO THE AUTHORIZED MANUFACTURER OF THE
PRODUCT OR THE ANALYSES FOR IMPORT AND FINAL RELEASE OF THE PRODUCT IN THE
TERRITORY SHALL INSTEAD REFER TO SECTION 8.1 OF THIS AGREEMENT, AND (II) ALL
REFERENCES IN THE AQRPA TO SECTIONS 8.2 AND 8.3 OF THE SMD WITH RESPECT TO FINAL
PACKAGING OF THE PRODUCT SHALL INSTEAD REFER TO SECTIONS 8.2 AND 10.3(B) OF THIS
AGREEMENT.


 


(B)           THE “TERMINATION” SECTION AND THE “CONSIDERATION:  FOR THE
RELEASE” SECTION IN THE AQRPA IS HEREBY DELETED IN ITS ENTIRETY.


 


(C)           APPENDIX 2 TO THE RELEASE AGREEMENT IS REVISED TO REFER TO THE TMC
SPECIFICATIONS AND TMC-UK SPECIFICATIONS AGREED UPON BY THE PARTIES AND APPROVED
IN THE TERRITORY.


 


(D)           FOR THE SAKE OF CLARITY, NYCOMED SHALL CONTINUE, UNLESS REQUESTED
TO THE CONTRARY BY TMC, THE ARRANGEMENTS THAT WERE IN PLACE WITH RESPECT TO
GRUPO FERRER DURING THE TERM OF THE FORMER DISTRIBUTION AGREEMENT IN ACCORDANCE
WITH PAST PRACTICE DURING SUCH TERM, INCLUDING THE PERFORMANCE OF SERVICES UNDER
THIS AGREEMENT, THE QA AGREEMENTS AND THE PHARMACOVIGILANCE AGREEMENT AND THE
SALE OF PRODUCT TO GRUPO FERRER.


 

4.             PTC, TMs AND ADVISORY BOARDS

 


4.1.          COORDINATION.


 

As described in the Transition Agreement, the Transition Managers (as defined in
the Transition Agreement) and the PTC shall be responsible for coordinating the
Parties’ activities under this Agreement. The QP (as defined in the relevant QA
Agreement) shall cooperate with the PTC as requested by TMC.

 


4.2.          ADVISORY BOARDS.


 

For the purpose of maximizing the medical community’s knowledge and awareness of
the Product, to the extent Nycomed has developed national or regional advisory
boards for the Product pursuant to the Former Distribution Agreement, the
members and meetings of such

 

10

--------------------------------------------------------------------------------


 

boards shall be accessible to TMC’s personnel. For the avoidance of doubt,
Nycomed shall no longer have any right to develop new national or regional
advisory boards, but may maintain the existing boards in accordance with this
Section 4.2 until termination or expiration of this Agreement, at which point
such boards shall be disbanded.

 

5.             COMPLIANCE WITH GOVERNMENTAL REGULATIONS

 

TMC and Nycomed shall each comply with all laws, rules and regulations of every
Governmental Authority having jurisdiction over its respective activities, as
contemplated by this Agreement.

 

6.             INTENTIONALLY OMITTED

 

7.             FORECASTS

 

Until [**] (or, if earlier, the termination of this Agreement), Nycomed shall
provide TMC with a [**] Product forecast, updated on a rolling quarterly basis.
The rolling forecasts are to be broken down to [**]. Nycomed shall use its
reasonable commercial efforts to provide accurate forecasts to TMC. Such
forecasts shall be non-binding.

 

8.             INVENTORY MANAGEMENT AND SUPPLY

 


8.1.          NEW INVENTORY.


 


(A)           AT TMC’S REQUEST FROM TIME TO TIME, NYCOMED SHALL BUY NEW
INVENTORY FROM TMC, BASED ON TMC’S GOOD FAITH BELIEF AS TO THE ANTICIPATED
DEMAND FOR THE PRODUCT IN THE TERRITORY DURING THE REMAINING TERM OF THIS
AGREEMENT. NYCOMED SHALL PAY TMC FOR SUCH NEW INVENTORY IN ACCORDANCE WITH
SECTION 10 OF THIS AGREEMENT. TMC SHALL SUPPLY THE NEW INVENTORY AS A STERILE
LYOPHILIZED FORMULATION IN 10 ML GLASS VIALS CONTAINING MATERIAL THAT, WHEN
RECONSTITUTED, WILL DELIVER 250MG OF BIVALIRUDIN PER 5ML. EACH 250MG VIAL
CONSTITUTES A SINGLE UNIT OF PRODUCT.


 


(B)           THE NEW INVENTORY SHALL BE PROVIDED TO NYCOMED BY TMC IN 250 MG
NAKED (UNLABELED) VIALS IN QUANTITIES DETERMINED BY TMC. NAKED VIALS SHALL BE
SHIPPED TO AN AGREED LOCATION IN THE EUROPEAN UNION. TMC SHALL BE RESPONSIBLE
FOR THE COST OF FILLING THE NAKED VIALS AT BEN VENUE LABORATORIES. ADDITIONALLY,
TMC MAY DESIGNATE ANOTHER QUALIFIED COMPANY IN EUROPE OR ELSEWHERE THAT SHALL BE
RESPONSIBLE FOR FILLING THE NAKED VIALS, AND TMC SHALL PROVIDE ALL REQUIRED
TECHNICAL KNOW-HOW TO THE DESIGNATED COMPANY FOR SUCH PURPOSES. TMC SHALL BE
RESPONSIBLE FOR THE COST OF FILLING, BOTH AT BEN VENUE AND AT ANY SUCH
ADDITIONAL SITE. AS MARKETING AUTHORIZATION HOLDER, TMC SHALL BE RESPONSIBLE FOR
DESIGNATING AN AUTHORIZED MANUFACTURER AND/OR SITE OF EUROPEAN BATCH RELEASE FOR
THE PRODUCT; PROVIDED, HOWEVER, THAT

 

11

--------------------------------------------------------------------------------


 


TMC HAS DESIGNATED NYCOMED TO ACT IN THIS CAPACITY IN ACCORDANCE WITH THE
RELEASE AGREEMENT; PROVIDED, HOWEVER, THAT TMC ALSO RESERVES THE RIGHT TO
DESIGNATE OTHER THIRD PARTIES AS APPROPRIATE.


 


(C)           TMC SHALL DELIVER NEW INVENTORY INTO THE POSSESSION OF A COMMON
CARRIER DESIGNATED BY TMC. TITLE, RISK OF LOSS AND DAMAGE TO SUCH PRODUCT SHALL
PASS TO NYCOMED UPON SUCH PRODUCT’S REMOVAL FROM TMC’S DESIGNATED FILLING
LOCATION. IN ACCORDANCE WITH SECTION 10.3(A), TMC SHALL BE RESPONSIBLE FOR
SHIPPING AND INSURANCE COSTS INCURRED IN CONNECTION WITH TRANSPORTING THE NEW
INVENTORY FROM TMC’S FILL POINT TO THE AGREED LOCATION IN THE EUROPEAN UNION.
THE NEW INVENTORY SHALL BE PACKED FOR SHIPMENT AND STORAGE IN ACCORDANCE WITH
TMC’S STANDARD COMMERCIAL PRACTICES.


 


(D)           FOR THE AVOIDANCE OF DOUBT, NYCOMED SHALL BE THE IMPORTER OF
RECORD WITH RESPECT TO THE NEW INVENTORY. UNTIL NYCOMED SELLS OR SUPPLIES THE
NEW INVENTORY IN ACCORDANCE WITH SECTION 9, THE NEW INVENTORY SHALL BE HOUSED
AND MAINTAINED BY NYCOMED, AT NYCOMED’S EXPENSE, AT A FACILITY(IES) OWNED OR
CONTROLLED BY NYCOMED AND WILL BE SEGREGATED AND MARKED AS NEW INVENTORY.


 


(E)           THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT SHALL APPLY
TO ALL PURCHASES OF NEW INVENTORY BY NYCOMED, AND TO THE EXTENT SUCH TERMS AND
CONDITIONS CONFLICT WITH THOSE SET FORTH IN ANY PURCHASE ORDER OR INVOICE FOR
PRODUCT, THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT SHALL GOVERN.


 


(F)            TMC SHALL NOT BE LIABLE TO NYCOMED FOR ANY LOSSES OR DAMAGES
ARISING FROM TMC’S FAILURE TO PROVIDE ANY QUANTITY OF PRODUCT.


 


8.2.          PRODUCT PACKAGING, PRODUCT CONFIGURATION AND DESTINATION
INSTRUCTIONS.


 


(A)           NYCOMED WILL BE RESPONSIBLE FOR THE PRODUCT CONFIGURATION EXCEPT
WITH RESPECT TO THOSE COUNTRIES IN THE TERRITORY IN WHICH TMC HOLDS THE
MARKETING AUTHORIZATION FOR THE PRODUCT. TMC SHALL APPROVE ALL LABELING AND
PACKAGE INSERT PROOFS PRIOR TO THEIR USE.


 


(B)           NYCOMED SHALL PACKAGE AND LABEL THE PRODUCT IN INVENTORY IN
ACCORDANCE WITH TMC’S INSTRUCTIONS, NYCOMED’S PAST PRACTICES WITH RESPECT
THERETO, THE PROVISIONS OF THIS AGREEMENT AND THE PACKAGING AGREEMENT, AND
APPLICABLE TERRITORY LAWS AND REGULATIONS.


 


8.3.          INSPECTION; REPURCHASE; POSSESSION.


 


(A)           TMC SHALL HAVE THE RIGHT TO ENTER THE APPLICABLE DISTRIBUTION
FACILITIES AT ALL REASONABLE TIMES TO INSPECT THE INVENTORY AND NYCOMED’S
RECORDS WITH RESPECT THERETO. AT TMC’S REQUEST FROM TIME TO TIME, NYCOMED SHALL
PROVIDE TMC WITH A REPORT OF THE QUANTITY OF SALEABLE INVENTORY AND SUCH OTHER
INFORMATION REASONABLY REQUESTED BY TMC WITH RESPECT TO THE INVENTORY.

 

12

--------------------------------------------------------------------------------


 


(B)           UPON TMC’S REQUEST AT ANY TIME, (I) NYCOMED DANMARK APS SHALL
OBTAIN TITLE AND OWNERSHIP OF ANY OF THE THEN-CURRENT NEW INVENTORY THAT MAY BE
HELD BY ITS AFFILIATES, (II) TMC OR TMC’S DESIGNEE SHALL PURCHASE, AND SHALL BE
DEEMED TO HAVE PURCHASED, THE THEN-CURRENT NEW INVENTORY FROM NYCOMED DANMARK
APS AT NO CHARGE (US$0) AND (III) TITLE TO THE THEN-CURRENT NEW INVENTORY SHALL
PASS TO TMC OR TMC’S DESIGNEE. NYCOMED DANMARK APS SHALL EXECUTE AND DELIVER TO
TMC OR TMC’S DESIGNEE, AS APPLICABLE, A BILL OF SALE WITH RESPECT TO SUCH
THEN-CURRENT NEW INVENTORY SUBSTANTIALLY IN THE FORM ATTACHED TO THE TRANSITION
AGREEMENT AS EXHIBIT C (WITH RELEVANT CHANGES TO REFER TO THE THEN-CURRENT NEW
INVENTORY). NYCOMED SHALL DELIVER SUCH VIALS OF NEW INVENTORY INTO THE
POSSESSION OF A COMMON CARRIER DESIGNATED BY TMC WITHIN FIVE BUSINESS DAYS AFTER
NYCOMED’S RECEIPT OF TMC’S REQUEST. IF TMC DOES NOT DESIGNATE A COMMON CARRIER
BEFORE SUCH DATE, THEN NYCOMED MAY DESIGNATE A COMMON CARRIER ON BEHALF OF TMC.
TITLE, RISK OF LOSS AND DAMAGE TO SUCH VIALS OF NEW INVENTORY SHALL PASS TO TMC
OR TMC’S DESIGNEE, AS APPLICABLE, UPON POSSESSION BY THE COMMON CARRIER. SUCH
VIALS OF NEW INVENTORY SHALL BE DELIVERED FCA (INCOTERMS 2000) THE APPLICABLE
NYCOMED DISTRIBUTION FACILITY. SUCH VIALS OF NEW INVENTORY SHALL BE PACKED FOR
SHIPMENT AND STORAGE IN ACCORDANCE WITH NYCOMED’S STANDARD COMMERCIAL PRACTICES.
NYCOMED SHALL DELIVER SUCH VIALS OF NEW INVENTORY IN GOOD AND MERCHANTABLE
QUALITY AND IN SALEABLE CONDITION IN THE ORDINARY OF COURSE OF BUSINESS AS
CONDUCTED IN ACCORDANCE WITH NYCOMED’S PAST PRACTICE. NYCOMED AGREES THAT, IF
NYCOMED DOES NOT COMPLY WITH NYCOMED’S OBLIGATIONS UNDER THIS SECTION 8.3(B),
TMC HAS THE RIGHT TO ENTER THE NYCOMED DISTRIBUTION FACILITIES, TAKE POSSESSION
OF ANY OR ALL OF THE NEW INVENTORY AND REMOVE ANY OR ALL OF THE NEW INVENTORY
FROM SUCH FACILITIES, WITHOUT FURTHER NOTICE OR COURT HEARINGS, WHICH RIGHTS, IF
ANY, ARE HEREBY WAIVED, UPON EXPIRATION OR TERMINATION OF THIS AGREEMENT. FOR
THE SAKE OF CLARITY, TMC’S RIGHTS AND NYCOMED’S OBLIGATIONS UNDER THIS SECTION
8.3(B) ARE INDEPENDENT OF AND IN ADDITION TO THE PARTIES’ RIGHTS AND OBLIGATIONS
UNDER SECTION 6.10 OF THE TRANSITION AGREEMENT.


 


8.4.          CERTIFICATES OF ANALYSIS.


 

Except to the extent that Nycomed is responsible for performing the relevant
activities pursuant to the QA Agreement, (a) TMC shall provide Certificates of
Analysis for each lot of Product in Existing Inventory (to the extent not
already provided prior to the Effective Date) or delivered to Nycomed as New
Inventory, to demonstrate that such lot was tested and released prior to
delivery, and (b) TMC shall make available for review by Nycomed full batch
documentation, including batch production records and manufacturing and
analytical records, for the Inventory.

 

9.             SALES AND OTHER SUPPLY BY NYCOMED

 


9.1.          SALES OF PRODUCT BY NYCOMED.


 

Nycomed shall be responsible for accepting orders for purchases of Product
within the Territory (whether such orders are presented to Nycomed directly from
a potential buyer or

 

13

--------------------------------------------------------------------------------


 

indirectly through TMC or an Affiliate of TMC) and, except as expressly provided
herein, in accordance with Nycomed’s practice under the Former Distribution
Agreement; provided, however, that Nycomed shall not accept any purchase order
in a quantity greater than that which can be filled from the then-current
Inventory.

 


9.2.          SUPPLY OF PRODUCT BY NYCOMED TO CERTAIN CLINICAL TRIALS.


 

Until such time as the ISAR Agreements are assigned to TMC pursuant to the
Transition Agreement, Nycomed shall be responsible for supply of Product to the
hospitals and professors which are parties to the ISAR Agreements (collectively,
“ISAR”), in accordance with the ISAR Agreements and otherwise in accordance with
Nycomed’s practice under the Former Distribution Agreement. Nycomed represents
that it has supplied [**] vials of Product to ISAR prior to the Effective Date
and that TMC has neither reimbursed Nycomed’s cost for any such vials nor
replaced any such vials in-kind at no cost to Nycomed. With respect to such [**]
vials, TMC shall reimburse Nycomed at US$[**] per vial for an aggregate
reimbursement amount of US$[**], which amount shall be paid in accordance with
Section 8 of the Transition Agreement.

 


9.3.          ORDER OF SALE AND SUPPLY.


 

Nycomed shall sell to customers, or supply to ISAR as permitted under Section
9.2, the vials of Product in Inventory in the following order, to the extent
practicable:  first, the Existing Inventory until all the Existing Inventory has
been sold or supplied, then the New Inventory; and with respect to each of the
Existing Inventory and the New Inventory, the labeled vials shall be sold or
supplied first until all then-labeled vials in the relevant category of
Inventory have been sold or supplied, then the unlabeled vials (which Nycomed
shall have first labeled in accordance with Section 8.2); and with respect to
each of the categories of Inventory and with respect to each of the categories
of labeled and unlabeled vials therein, vials with the shortest period of time
remaining until the expiration date for the Product therein shall be sold or
supplied first. Upon sale or supply by Nycomed, the sold or supplied vials of
Product shall no longer be considered Inventory hereunder.

 


9.4.          BILLING AND COLLECTION.


 

Nycomed shall be solely responsible for billing of, and collection of payments
from, buyers of the Product in the Territory.

 

10.          FEES AND PAYMENT AMOUNTS

 


10.1.        TRANSFER PRICE.


 


(A)           FOR EACH VIAL OF PRODUCT SOLD BY NYCOMED, NYCOMED’S AFFILIATES OR
DISTRIBUTORS  FROM NEW INVENTORY OR EXISTING INVENTORY IN ACCORDANCE WITH
SECTION 9.1, UPON SUCH SALE,

 

14

--------------------------------------------------------------------------------


 


NYCOMED SHALL OWE TMC THE APPLICABLE TRANSFER PRICE AS CALCULATED ACCORDING TO
EXHIBIT B ATTACHED HERETO. THE TRANSFER PRICE FOR SOLD VIALS SHALL BE PAID ON A
QUARTERLY BASIS IN ACCORDANCE WITH SECTION 8 OF THE TRANSITION AGREEMENT.


 


(B)           FOR EACH VIAL OF PRODUCT SUPPLIED BY NYCOMED TO ISAR FOLLOWING THE
EFFECTIVE DATE IN ACCORDANCE WITH SECTION 9.2, UPON SUPPLY BY NYCOMED TO ISAR,
TMC SHALL OWE NYCOMED (A) US$[**], WITH RESPECT TO EACH SUCH VIAL SUPPLIED FROM
EXISTING INVENTORY, OR (B) NO CHARGE (US$0), WITH RESPECT TO EACH SUCH VIAL
SUPPLIED FROM NEW INVENTORY. THE FOREGOING AMOUNT FOR SUPPLIED VIALS SHALL BE
PAID ON A QUARTERLY BASIS IN ACCORDANCE WITH SECTION 8 OF THE TRANSITION
AGREEMENT.


 


(C)           IF ANY NET SALES ARE STATED IN A CURRENCY OTHER THAN UNITED STATES
DOLLARS DURING SUCH QUARTER, THEN, FOR THE PURPOSE OF CALCULATING THE TRANSFER
PRICE FOR SUCH QUARTER SUCH NET SALES SHALL BE CONVERTED INTO UNITED STATES
DOLLARS AT THE EXCHANGE RATE BETWEEN THOSE TWO CURRENCIES MOST RECENTLY QUOTED
IN THE EUROPEAN CENTRAL BANK IN FRANKFURT AS OF THE LAST BUSINESS DAY OF SUCH
CALENDAR QUARTER. IF NO SUCH EXCHANGE RATE HAS BEEN QUOTED IN THE EUROPEAN
CENTRAL BANK IN FRANKFURT AT ANY TIME DURING THE 12-MONTH PERIOD PRECEDING THE
LAST BUSINESS DAY OF SUCH QUARTER, SUCH NET SALES SHALL BE DEEMED TO BE EQUAL TO
THE NET SALES FOR THE PRODUCT MOST RECENTLY CHARGED BY NYCOMED IN UNITED STATES
DOLLARS.


 


10.2.        PAYMENT FORM.


 


(A)           ALL PAYMENTS BETWEEN THE PARTIES SHALL BE IN US DOLLARS AND SHALL
BE MADE BY BANK WIRE TRANSFER IN NEXT DAY AVAILABLE FUNDS TO THE BANK ACCOUNT
DESIGNATED IN WRITING BY THE RECEIVING PARTY FROM TIME TO TIME. FOR THE SAKE OF
CLARITY, TMC SHALL PAY ANY AMOUNTS DUE BY TMC HEREUNDER ONLY TO NYCOMED DANMARK
APS AND TMC SHALL HAVE NO OBLIGATION TO MAKE ANY PAYMENTS TO ANY NYCOMED
AFFILIATE.


 


(B)           TAXES NOW OR HEREAFTER IMPOSED WITH RESPECT TO THE IMPORTATION BY,
OR SALE TO, NYCOMED OF NEW INVENTORY HEREUNDER (WITH THE EXCEPTION OF INCOME
TAXES OR OTHER TAXES IMPOSED UPON TMC AND MEASURED BY THE GROSS OR NET INCOME OF
TMC) SHALL BE THE RESPONSIBILITY OF NYCOMED AS BETWEEN TMC AND NYCOMED, AND IF
PAID OR REQUIRED TO BE PAID BY TMC, THE AMOUNT THEREOF SHALL BE ADDED TO AND
BECOME A PART OF THE AMOUNTS PAYABLE BY NYCOMED HEREUNDER. NYCOMED, AS THE
IMPORTER OF RECORD WITH RESPECT TO THE PRODUCT, REMAINS RESPONSIBLE TO THE LOCAL
VAT AUTHORITIES FOR INTRODUCING ANY PERIODICAL VAT RETURNS AND PAYING ANY VAT
DUE ON THE IMPORTATION BY OR SALE OF NEW INVENTORY TO NYCOMED HEREUNDER, IF
REQUIRED TO DO SO UNDER THE APPLICABLE VAT LAW AND REGULATIONS.


 


(C)           TAXES NOW OR HEREAFTER IMPOSED WITH RESPECT TO THE DISTRIBUTION
AND SALE OF THE PRODUCT, OR THE SHIPMENT OF THE PRODUCT TO ISAR, BY NYCOMED,
NYCOMED’S AFFILIATES OR DISTRIBUTORS IN ANY COUNTRY IN THE TERRITORY SHALL BE
THE RESPONSIBILITY OF NYCOMED AS BETWEEN TMC AND NYCOMED, AND IF (FOR WHATEVER
REASON) PAID OR REQUIRED TO BE PAID BY TMC, THE

 

15

--------------------------------------------------------------------------------


 


AMOUNT THEREOF SHALL BE ADDED TO AND BECOME A PART OF THE AMOUNTS PAYABLE BY
NYCOMED HEREUNDER. NYCOMED IS RESPONSIBLE TO THE LOCAL VAT AND CUSTOMS
AUTHORITIES FOR THE CUSTOMS CLEARANCE (IF APPLICABLE) AND INTRODUCING ANY
PERIODICAL VAT RETURNS AND PAYING ANY VAT DUE IN THE FRAMEWORK OF THE
DISTRIBUTION AND SALE OF THE PRODUCT, OR THE SHIPMENT OF THE PRODUCT TO ISAR, BY
NYCOMED, NYCOMED’S AFFILIATES OR DISTRIBUTORS, IF REQUIRED TO DO SO UNDER THE
APPLICABLE VAT AND/OR CUSTOMS LAW AND REGULATIONS.


 


(D)           NOTWITHSTANDING SECTIONS 10.2(B) OR (C), IF NYCOMED IS REQUIRED TO
WITHHOLD TAXES FROM ANY AMOUNT PAYABLE BY NYCOMED TO TMC, THEN NYCOMED SHALL PAY
TO TMC AN ADDITIONAL AMOUNT AS MAY BE NECESSARY SO THAT TMC WILL RECEIVE, AFTER
DEDUCTION OF SUCH WITHHOLDING TAX, THE AMOUNT WHICH TMC WOULD HAVE RECEIVED IN
THE ABSENCE OF SUCH WITHHOLDING TAX. TMC WILL PROMPTLY CREDIT TO NYCOMED ANY
WITHHOLDING TAX TMC RECOVERS THROUGH A FOREIGN TAX CREDIT THAT TMC ACTUALLY USES
TO REDUCE ITS TAX LIABILITIES, UP TO THE ADDITIONAL AMOUNT AS DESCRIBED ABOVE,
THAT NYCOMED HAS PAID TO TMC WITH RESPECT TO THAT RECOVERED TAX. TMC SHALL
PROVIDE NYCOMED WITH A CERTIFICATE OF RESIDENCE AND OTHER DOCUMENTS WHICH
NYCOMED MAY REASONABLY REQUEST IN ORDER TO DEMONSTRATE THAT TMC IS A TAX
RESIDENT OF THE UNITED STATES.


 


10.3.        RESPONSIBILITIES FOR EXPENSES.


 


(A)           TMC SHALL BE RESPONSIBLE FOR:  (I) THE COST OF BULK MATERIAL; (II)
SHIPPING AND INSURANCE COSTS INCURRED IN CONNECTION WITH TRANSPORTING THE NEW
INVENTORY FROM TMC’S FILL POINT TO THE AGREED LOCATION IN THE EUROPEAN UNION;
(III) ALL LICENSE FEES AND ROYALTIES PAYABLE TO THIRD PARTIES IN CONNECTION WITH
THE MANUFACTURE, USE OR SALE OF THE PRODUCT, IN ACCORDANCE WITH AGREEMENTS
BETWEEN TMC AND THIRD PARTIES; (IV) FILL COSTS (EXCLUDING LABELING AND PACKAGING
COSTS); AND (V) REGULATORY FILING AND MAINTENANCE COSTS WITHIN THE TERRITORY,
INCLUDING RELEASE TESTING REQUIRED PURSUANT TO THE APPROVALS FOR THE EEA
(EXCLUDING COUNTRY-SPECIFIC LOCAL TESTING AND EXCLUDING ANY SUCH COSTS INCURRED
BY NYCOMED PURSUANT TO THE QA AGREEMENTS AND THE PHARMACOVIGILANCE AGREEMENT).


 


(B)           NYCOMED SHALL BE RESPONSIBLE FOR:  (I) ANY THIRD PARTY PAYMENT
OBLIGATIONS (INCLUDING WITHOUT LIMITATION FEES ASSOCIATED WITH CUSTOMS CLEARANCE
AND, IF NECESSARY, LOCAL RELEASE TESTING FOR PRODUCT) INCURRED BY NYCOMED IN
CONNECTION WITH DISTRIBUTING THE PRODUCT IN ANY COUNTRY IN THE TERRITORY; (II)
LABELING AND PACKAGING COSTS AND OTHER COSTS INCURRED BY NYCOMED PURSUANT TO THE
QA AGREEMENTS OR THE PHARMACOVIGILANCE AGREEMENT; (III) ITS OWN INCIDENTAL COSTS
IN ASSISTING TMC IN OBTAINING APPROVALS FOR COUNTRIES IN THE TERRITORY; AND (IV)
OTHER COSTS INCURRED BY NYCOMED PURSUANT TO THE QUALITY AGREEMENTS AND THE
ACTIVITIES TO BE PERFORMED BY NYCOMED UNDER THIS AGREEMENT, AS DESCRIBED IN
SECTION 2.1.


 

10.4.        All Inclusive. Other than the payment obligations in this Section
10, TMC shall have no other payment obligations to Nycomed with respect to the
activities performed by Nycomed under this Agreement, the QA Agreements and the
Pharmacovigilance Agreement. For the sake of clarity, the portion of Net Sales
retained by Nycomed covers, without any additional charge to

 

16

--------------------------------------------------------------------------------


 

TMC, the costs of performing the Nycomed activities hereunder (including all
financing costs and costs of scrapping packages, labels or other materials),
consistent with Nycomed’s past practices under the Former Distribution Agreement
and the manner in which Nycomed supports its other employees performing similar
activities.

 

11.          REPORTING BY NYCOMED

 


11.1.        WITHIN [**] BUSINESS DAYS AFTER THE END OF EACH MONTH, NYCOMED
SHALL SUBMIT A WRITTEN REPORT TO TMC INCLUDING THE FOLLOWING INFORMATION FOR
SUCH MONTH:


 


(A)           MARKET SHARES OF THE PRODUCT FOR THE TERRITORY, WHEN AND WHERE
AVAILABLE, ON A COUNTRY-BY-COUNTRY BASIS; AND


 


(B)           PRODUCT ORDERS RECEIVED OR FULFILLED BY NYCOMED, SPECIFYING, WITH
RESPECT TO EACH CUSTOMER, THE NUMBER OF VIALS OF PRODUCT ORDERED AND THE NAME
AND ADDRESS OF SUCH CUSTOMER (INCLUDING ANY EXISTING SUBDISTRIBUTOR, IF
APPLICABLE, AND ANY ULTIMATE CUSTOMER OF SUCH EXISTING SUBDISTRIBUTORS).


 


11.2.        WITHIN [**] BUSINESS DAYS AFTER THE END OF EACH CALENDAR QUARTER,
NYCOMED SHALL SUBMIT A WRITTEN REPORT TO TMC INCLUDING THE FOLLOWING INFORMATION
FOR SUCH QUARTER:


 


(A)           THE NUMBER OF VIALS OF EXISTING INVENTORY SOLD, ON A
COUNTRY-BY-COUNTRY BASIS, AND ON A VIAL-BY-VIAL BASIS;


 


(B)           THE NUMBER OF VIALS OF NEW INVENTORY SOLD, ON A COUNTRY-BY-COUNTRY
BASIS, AND ON A VIAL-BY-VIAL BASIS;


 


(C)           THE NUMBER OF VIALS OF EXISTING INVENTORY SUPPLIED BY NYCOMED TO
ISAR PURSUANT TO SECTION 9.2;


 


(D)           THE NUMBER OF VIALS OF NEW INVENTORY SUPPLIED BY NYCOMED TO ISAR
PURSUANT TO SECTION 9.2;


 


(E)           THE NUMBER OF VIALS OF EXISTING INVENTORY SOLD BY NYCOMED TO GRUPO
FERRER PURSUANT TO SECTION 3.2(D) QUARTER;


 


(F)            THE NUMBER OF VIALS OF NEW INVENTORY SOLD BY NYCOMED TO GRUPO
FERRER PURSUANT TO SECTION 3.2(D); AND


 


(G)           GROSS SALES, NET SALES (AND THE CALCULATION THEREOF) AND THE
CALCULATION OF EACH APPLICABLE TRANSFER PRICE, ON A VIAL-BY-VIAL AND AGGREGATE
BASIS.

 

17

--------------------------------------------------------------------------------


12.                               INTENTIONALLY OMITTED

 

13.                               COLLECTION OF INFORMATION ON ADVERSE AND
SERIOUS ADVERSE EVENTS/REPORTING ON MEDICAL SAFETY RECALLS

 


13.1.                        OBLIGATIONS REGARDING REGULATORY REPORTING
(“PHARMACOVIGILANCE”).


 

To the extent permitted by applicable law, Nycomed shall have sole
responsibility for Pharmacovigilance and for submitting Adverse Event/medical
safety reports in the Territory, as may be required by the Governmental
Authorities or regulations.

 

                                                Such activities shall be
conducted by Nycomed in accordance with past practice, the Pharmacovigilance
Agreement and applicable law. The Parties agree that Nycomed is conducting such
activities on behalf of TMC in those countries in the Territory in which TMC
holds the marketing authorization for the Product.

 

Nycomed shall not submit Adverse Event or safety reports to Governmental
Authorities without first consulting TMC’s designated drug surveillance and
information contact.

 


13.2.                        COOPERATION/PROCEDURES.


 

TMC shall also be responsible for maintaining a central Adverse Event/medical
safety database for the Product. To the extent required by law, reports based on
this database will be made available to Nycomed during the term of the Agreement
to meet the requirements of Governmental Authorities in the Territory.

 


13.3.                        RECALLS.


 

In the event that either Party determines that an event, incident or
circumstance has occurred which may result in the need for a recall or other
removal of the Product, or any lot or lots thereof, from the market, such Party
shall advise the other and the Parties shall consult with respect thereto in
accordance with the Quality Agreements, as applicable. Except to the extent not
permitted by applicable law, TMC shall have authority to decide whether a recall
or other removal of such Product shall be made. The cost of recall and removing
and destroying the Products recalled shall be borne by TMC. TMC shall, at
Nycomed’s discretion, reimburse or credit the vials of Products recalled to
Nycomed at the applicable Transfer Price paid by Nycomed for such vials, whether
pursuant to the Former Distribution Agreement (if such vials have not been sold
or supplied by Nycomed pursuant to this Agreement) or this Agreement.

 

18

--------------------------------------------------------------------------------


 

14.                               TRADEMARKS

 


14.1.                        RIGHT TO USE.


 

Nycomed shall use the Trademarks on an exclusive basis with respect to Exhibit C
part a) and on a non-exclusive basis with respect to Exhibit C part b) during
the term of this Agreement in the Territory solely to perform Nycomed’s
obligations in accordance with this Agreement. Nycomed shall not at any time do
or permit any act to be done which may in any way impair the rights of TMC in
the Trademarks. TMC shall at all times retain sole and exclusive ownership of
the Trademarks. TMC agrees that, if required by the laws of any country of the
Territory, recordal of Nycomed’s license with respect to the Trademarks or other
recording of Nycomed’s rights as a user of the Trademarks shall be permitted
with the prior written consent of TMC, such consent not to be unreasonably
withheld. Nycomed shall promptly inform TMC of any infringement or challenge of
the Trademarks in the Territory. TMC shall have the sole and exclusive right to
bring all actions or proceedings relating to the Trademarks, and Nycomed shall
not take any legal action against a third party based on infringement of the
Trademarks, unless so authorized by TMC. Furthermore, Nycomed shall provide all
reasonable assistance to TMC, at TMC’s request and expense, towards defending
the Trademarks from infringement or challenge by or against third parties. TMC
shall be responsible for all application and registration procedures for the
Trademarks in the Territory. Should such procedures be unsuccessful, TMC’s
obligation towards Nycomed shall only be limited to registering a new Trademark
for the Product.

 


14.2.                        QUALITY CONTROL.


 

In order to comply with TMC’s quality control standards, Nycomed shall:  (i) use
the Trademarks in compliance with all relevant laws and regulations; (ii) obtain
TMC’s prior written approval of each such use; (iii) provide, at TMC’s request,
reasonable quantities of samples of labels or other materials on which the
Trademarks are affixed, in order to allow TMC to confirm that Nycomed’s use of
such Trademarks is in compliance with TMC’s applicable standards and guidelines
which are then in effect; and (iv) not modify any of the Trademarks in any way
and not use any of the Trademarks on or in connection with any goods or services
other than the Product.

 


14.3.                        INTERNET SALES.


 

Nycomed shall not engage in active sales of the Product outside the Territory
via the Internet. All Internet sales activities shall be in accordance with
local laws and guidelines. The Parties agree that at least the following
behavior shall constitute breach of this Section 14.3:

 


(A)                                  THE USE ON THE INTERNET OF A LANGUAGE OTHER
THAN ANY OFFICIAL LANGUAGE OF THE TERRITORY;

 

19

--------------------------------------------------------------------------------


 


(B)                                 THE USE ON THE INTERNET OF BANNERS OR LINKS
SPECIFICALLY AVAILABLE TO CUSTOMERS OTHER THAN CUSTOMERS IN THE TERRITORY;


 


(C)                                  THE USE ON THE INTERNET OF ANY OTHER SYMBOL
OR DENOMINATION OF ANY CURRENCY THAN THOSE FOR THE CURRENCIES OF THE TERRITORY;


 


(D)                                 THE USE ON THE INTERNET OF ANY OTHER
TRADEMARKS FOR THE PRODUCT OTHER THAN THE TRADEMARKS;


 


(E)                                  THE USE ON THE INTERNET OF ANY OTHER
PACKAGE OF THE PRODUCT THAN THE PACKAGES OF THE PRODUCT FOR THE TERRITORY.


 

For the avoidance of doubt, this Section 14.3 shall not be interpreted as
creating any right or obligation for Nycomed to advertise, promote, detail or
market the Product under this Agreement.

 


14.4.                        DOMAIN NAMES, MARKS, CORPORATE NAMES AND META-TAGS.


 

In no event shall Nycomed:  (i) establish, operate, sponsor, or contribute
content to any site on the Internet which incorporates the word “Angiomax”,
“Angiox”, “Angionax” or “The Medicines Company”, any of TMC’s trademarks,
service marks or trade names identified in Exhibit E hereto (the “Marks”) or any
variation of such Marks as its URL address or any part of such address; (ii)
register any domain name which incorporates any of the words “Angiomax”,
“Angiox”, “Angionax” or “The Medicines Company” or the Marks (and Nycomed hereby
agrees to transfer such domain name to TMC if it breaches this provision); (iii)
register any of the Marks or any Marks that are confusingly similar to any of
the words “Angiomax”, “Angiox”, “Angionax” or “The Medicines Company” or the
Marks; (iv) form (or change the name of) any corporation or other entity under
or to a name which incorporates any of the words “Angiomax”, “Angiox”,
“Angionax” or “The Medicines Company” or any of the Marks; or (v) at any time
during or after the term of this Agreement, in order to attract visitors to any
site on the Internet, (A) use “Angiomax”, “Angiox”, “Angionax” or “The Medicines
Company”, any of the Marks or any variation thereof as a meta-tag or invisible
text or on any unused frame or bridge page,  (B) purchase “Angiomax”, “Angiox”,
“Angionax” or “The Medicines Company”, any of the Marks or any variation thereof
as a search term from any search engine; or (C) engage in any other practice
designed to direct web browsers using search engines to different web pages or
versions of web pages than the pages corresponding to search terms entered by
the user (including without limitation “bridge pages”, “cloaking” or
“pagejacking”).

 


14.5.                        EQUITABLE RELIEF.


 

Nycomed acknowledges and agrees that due to the unique nature of domain names,
there can be no adequate remedy at law for any breach of its obligations under
this Section 14, and

 

20

--------------------------------------------------------------------------------


 

that any breach may allow Nycomed or third parties to unfairly compete with TMC,
and therefore, that upon any breach by Nycomed or threat thereof, TMC shall be
entitled to appropriate equitable relief in addition to whatever remedies it
might have at law. Nycomed shall notify TMC in writing immediately upon the
occurrence of any such breach or any threat thereof of which it is aware.

 

15.                               PATENTS

 

TMC may, in its discretion, defend and maintain at its cost the Patents in the
Territory on the Product. All damages, including interest, profits and other
recoveries awarded to the prosecuting party shall be retained by TMC.

 

16.                               NO RIGHTS BY IMPLICATION

 

No rights or licenses with respect to the Product or the Trademarks are granted
or deemed granted by TMC under this Agreement, the QA Agreements or the
Pharmacovigilance Agreement or in connection herewith or therewith, other than
those rights expressly granted in this Agreement.

 

17.                               INTENTIONALLY OMITTED

 

18.                               WARRANTY AND INDEMNIFICATION

 


18.1.                        PRODUCT WARRANTY.


 

TMC hereby warrants that the Product is and shall be manufactured and delivered
to Nycomed in conformity with (i) the specifications for the Product, (ii) the
U.S. Federal Food, Drug and Cosmetic Act, as amended, (iii) the European Union
Council Regulation No. 2309/93 of July 22, 1993 and any amendment thereof, (iv)
the European Market Authorization granted to the Product and any extension
thereof, and (v) any other regulations applicable to the Product in the EEA. In
addition, upon Nycomed notifying TMC of additional requirements imposed by
countries within the Territory but not members of the EEA which must be complied
with for the Product to be delivered to Nycomed in conformity with the
regulations of such countries, TMC shall use commercially reasonable efforts to
comply with those requirements, at TMC’s expense.

 


18.2.                        DISCLAIMER.


 

EXCEPT AS STATED IN SECTION 18.1 ABOVE, TMC DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT TO THE
PRODUCT OR OTHERWISE UNDER THIS AGREEMENT OR THE QUALITY AGREEMENTS, INCLUDING
WITHOUT LIMITATION

 

21

--------------------------------------------------------------------------------


 

ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE
AND NON-INFRINGEMENT.

 


18.3.                        INDEMNIFICATIONS.


 


(A)                                  NYCOMED HEREBY AGREES TO INDEMNIFY, DEFEND
AND HOLD HARMLESS TMC, ALL AFFILIATES OF TMC AND ALL OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS THEREOF FROM ALL LIABILITIES, CLAIMS, DAMAGES, LOSSES,
COSTS, EXPENSES, DEMANDS, SUITS AND ACTIONS (INCLUDING WITHOUT LIMITATION
ATTORNEYS’ FEES, EXPENSES AND SETTLEMENT COSTS) (COLLECTIVELY, “DAMAGES”)
ARISING OUT OF:  (I) NYCOMED’S BREACH OF ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, THE QA AGREEMENTS OR THE PHARMACOVIGILANCE AGREEMENT; OR (II)
NYCOMED’S MAKING REPRESENTATIONS OR WARRANTIES WHICH ARE NOT AUTHORIZED BY TMC
HEREUNDER.


 


(B)                                 TMC HEREBY AGREES TO INDEMNIFY, DEFEND AND
HOLD HARMLESS NYCOMED, AFFILIATES OF NYCOMED AND ALL OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS THEREOF FROM ALL DAMAGES ARISING OUT OF:  (I) TMC’S BREACH
OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, THE QA AGREEMENTS OR THE
PHARMACOVIGILANCE AGREEMENT; (II) THE PRODUCT INFRINGING ON THE INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES OR MISAPPROPRIATING ANY TRADE SECRETS OF THIRD
PARTIES; OR (III) PERSONAL INJURIES OR DAMAGES SUFFERED BY THIRD PARTIES DUE TO
THE PRODUCT NOT CONFORMING TO THE WARRANTY SET FORTH IN SECTION 18.1 ABOVE.


 


(C)                                  IN THE EVENT A CLAIM IS BASED PARTIALLY ON
AN INDEMNIFIED CLAIM DESCRIBED IN SECTIONS 18.3(A) AND/OR 18.3(B) ABOVE AND
PARTIALLY ON A NON-INDEMNIFIED CLAIM, OR IS BASED PARTIALLY ON A CLAIM DESCRIBED
IN SECTION 18.3(A) ABOVE AND PARTIALLY ON A CLAIM DESCRIBED IN SECTION 18.3(B)
ABOVE, ANY PAYMENTS AND REASONABLE ATTORNEY FEES INCURRED IN CONNECTION WITH
SUCH CLAIMS ARE TO BE APPORTIONED BETWEEN THE PARTIES IN ACCORDANCE WITH THE
DEGREE OF CAUSE ATTRIBUTABLE TO EACH PARTY.


 


(D)                                 THE INDEMNIFIED PARTY UNDER THIS SECTION
18.3 HEREBY AGREES THAT (I) IT WILL GIVE WRITTEN NOTICE TO THE INDEMNIFYING
PARTY OF EACH CLAIM FOR WHICH IT SEEKS INDEMNIFICATION HEREUNDER AND THAT THE
INDEMNIFYING PARTY SHALL HAVE SOLE CONTROL AND AUTHORITY WITH RESPECT TO THE
DEFENSE AND SETTLEMENT OF ANY SUCH CLAIM; AND (II) THE INDEMNIFIED PARTY SHALL
COOPERATE FULLY WITH THE INDEMNIFYING PARTY, AT THE INDEMNIFYING PARTY’S SOLE
COST AND EXPENSE, IN THE DEFENSE OF ANY SUCH CLAIM. THE INDEMNIFYING PARTY SHALL
NOT ACCEPT ANY SETTLEMENT WHICH IMPOSES LIABILITY NOT COVERED BY THIS
INDEMNIFICATION OR RESTRICTIONS ON THE INDEMNIFIED PARTY WITHOUT THE INDEMNIFIED
PARTY’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD
OR DELAYED.


 


(E)                                  IN THE EVENT THAT THE PRODUCT IS HELD IN A
SUIT OR PROCEEDING TO INFRINGE ANY INTELLECTUAL PROPERTY RIGHTS OR
MISAPPROPRIATE ANY TRADE SECRETS OF A THIRD PARTY AND THE USE OF SUCH PRODUCT IS
ENJOINED, OR TMC REASONABLY BELIEVES THAT IT IS LIKELY TO BE FOUND TO INFRINGE
OR CONSTITUTE A MISAPPROPRIATION OR LIKELY TO BE ENJOINED, THEN TMC SHALL, AT
ITS SOLE COST AND

 

22

--------------------------------------------------------------------------------


 

expense, either (i) procure for Nycomed the right to continue distributing the
Product; or (ii) modify the Product so that it becomes non-infringing. If TMC
determines, in its reasonable discretion, that neither (i) nor (ii) are
commercially practicable, then TMC may terminate this Agreement upon giving
Nycomed ninety (90) days prior written notice.


 


(F)                                    TMC SHALL HAVE NO OBLIGATION FOR ANY
CLAIM OF INFRINGEMENT OR MISAPPROPRIATION ARISING FROM:  (I) ANY COMBINATION BY
NYCOMED OF THE PRODUCT WITH PRODUCTS NOT SUPPLIED OR APPROVED IN WRITING BY TMC,
WHERE SUCH INFRINGEMENT WOULD NOT HAVE OCCURRED BUT FOR SUCH COMBINATION; (II)
THE ADAPTATION OR MODIFICATION OF THE PRODUCT NOT PERFORMED BY TMC, WHERE SUCH
INFRINGEMENT WOULD NOT HAVE OCCURRED BUT FOR SUCH ADAPTATION OR MODIFICATION;
(III) THE USE OF THE PRODUCT FOR AN INDICATION FOR WHICH IT WAS NOT APPROVED,
WHERE SUCH INFRINGEMENT WOULD NOT HAVE OCCURRED BUT FOR SUCH USE; OR (IV) A
CLAIM BASED ON INTELLECTUAL PROPERTY RIGHTS OWNED BY NYCOMED OR ANY OF ITS
AFFILIATES.


 


(G)                                 THIS SECTION 18.3 STATES NYCOMED’S SOLE
REMEDY AND TMC’S EXCLUSIVE LIABILITY IN THE EVENT THAT A PRODUCT INFRINGES ON
THE INTELLECTUAL PROPERTY RIGHTS OF, OR MISAPPROPRIATES THE TRADE SECRETS OF,
ANY THIRD PARTY.


 


18.4.                        INSURANCE.


 

Each Party shall:  (a) maintain public liability insurance including but not
limited to premises/operations, contractual (for contracts made in the ordinary
course of business), personal injury, and independent contractor liability
coverages with a combined single limit of liability of at least US $6,000,000
per occurrence and an aggregate amount of US $7,000,000 and written on the
so-called “occurrence” form (except that Nycomed’s insurance may be written on
the so-called “claims made” form) and products/completed operations liability
with a combined single limit of liability of at least US $20,000,000 per
occurrence and an aggregate amount of US $20,000,000 and written on the
so-called “claims made” form, such insurance to be provided by insurer(s)
licensed and in good standing in the Territory for Nycomed and in the United
States for TMC; (b) upon reasonable request, provide the other Party with a
properly executed certificate of insurance evidencing this coverage; and (c)
notify the other Party in writing at least ten days in advance of any
cancellation, non-renewal, modification of coverage or exhaustion of limits of
liability for the above required coverages.

 

19.                               LIMITATIONS ON LIABILITY

 


19.1.                        LIMITATION ON DIRECT DAMAGES.


 

EXCEPT AS STATED IN SECTION 18.3(b)(ii) and (iii), TMC’S LIABILITY FOR DAMAGES
TO NYCOMED FOR ANY CAUSE WHATSOEVER UNDER THIS AGREEMENT, REGARDLESS OF THE FORM
OF ANY CLAIM OR ACTION, SHALL NOT EXCEED THE AGGREGATE PRICE PAID TO TMC BY
NYCOMED FOR PRODUCT

 

23

--------------------------------------------------------------------------------


 

UNDER THE FORMER DISTRIBUTION AGREEMENT OR THIS AGREEMENT, AS APPLICABLE, DURING
THE PRECEDING TWELVE (12) MONTHS.

 


19.2.                        NO INDIRECT DAMAGES.


 

EXCEPT AS STATED IN SECTION 18.3(b)(ii) and (iii), TMC SHALL IN NO EVENT BE
LIABLE FOR ANY LOSS OF PROFITS OR USE OF THE PRODUCT, OR FOR ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, MULTIPLE OR OTHER INDIRECT DAMAGES ARISING
OUT OF OR IN CONNECTION WITH THE USE OR PERFORMANCE OF THE PRODUCT OR
PERFORMANCE OR TERMINATION OF THIS AGREEMENT OR THE QUALITY AGREEMENTS OR TMC’S
FAILURE OR DELAY IN SUPPLYING THE PRODUCT, EVEN IF TMC HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES OR LOSSES.

 


19.3.                        PERSONAL INJURIES.


 

FOR PERSONAL INJURIES RESULTING FROM THE PRODUCT NOT CONFORMING TO THE
SPECIFICATIONS FOR THE PRODUCT, SECTIONS 19.1 AND 19.2 SHALL NOT APPLY AND TMC’S
LIABILITY SHALL BE IN ACCORDANCE WITH APPLICABLE LAWS AND REGULATIONS.

 

20.                               TERM AND TERMINATION

 


20.1.                        TERM.


 

Without prejudice to TMC’s termination rights under Sections 20.2, 20.3 or 20.4
or Nycomed’s termination rights under Sections 20.3 or 20.4, this Agreement
shall begin on the Effective Date, and this Agreement, along with the QA
Agreements and the Pharmacovigilance Agreement, shall continue until the
Transition Date (as defined in the Transition Agreement).

 

The term of this Agreement, the QA Agreements and the Pharmacovigilance
Agreement may be extended upon further mutual written agreement of the Parties.

 


20.2.                        TMC’S ADDITIONAL TERMINATION RIGHTS.


 

Provided that such termination, and TMC’s or TMC’s designee’s continuation of
activities performed by Nycomed hereunder and thereunder, comply with applicable
law, TMC may terminate this Agreement, the QA Agreements and the
Pharmacovigilance Agreement, or any activities hereunder or thereunder, at any
time, on a country-by-country basis or with respect to this Agreement, the QA
Agreements and the Pharmacovigilance Agreement in their entirety, by providing
Nycomed at least 30 days prior written notice; provided, however, that a
termination by TMC of this Agreement, the QA Agreements and the
Pharmacovigilance

 

24

--------------------------------------------------------------------------------


 

Agreement, or any activities hereunder or thereunder, with respect to Austria
shall be deemed to be a termination of this Agreement, the QA Agreements and the
Pharmacovigilance Agreement, or such activities, with respect to all countries
in the Territory. In the event that TMC terminates some, but not all, activities
under this Agreement, the QA Agreements or the Pharmacovigilance Agreement, the
Transfer Percentage will be equitably adjusted to reflect the reduction in
Nycomed’s obligations; provided, however, that, in the event the Parties are
unable to agree upon such adjustment, the provisions of Section 22 shall apply.

 


20.3.                        TERMINATION FOR BREACH.


 

In the event of a breach of this Agreement, the QA Agreements or the
Pharmacovigilance Agreement by either Party and such Party’s failure to remedy
such breach within 30 days after receiving notice thereof from the non-breaching
Party which specifies the circumstances that constitute the breach, then the
non-breaching Party may terminate this Agreement, the QA Agreements and the
Pharmacovigilance Agreement with immediate effect upon written notice to the
breaching Party; provided, however, that such 30 day period shall be reduced to
20 days with respect to any failure by Nycomed to pay amounts due under this
Agreement on the date when such amounts become due.

 


20.4.                        TERMINATION UPON BANKRUPTCY.


 

This Agreement, the QA Agreements and the Pharmacovigilance Agreement may be
terminated by either Party with immediate effect upon the filing of a petition
in bankruptcy, insolvency or reorganization against or by the other Party, or
such other Party becoming subject to a composition for creditors, whether by law
or agreement, or such other Party going into receivership or otherwise becoming
insolvent, or any analogous event occurring under the laws of the jurisdiction
in which such other Party is incorporated.

 


20.5.                        PAYMENT OBLIGATIONS CONTINUE.


 

Termination or expiration of this Agreement, the QA Agreements and the
Pharmacovigilance Agreement shall not result in the reimbursement of non
refundable, non creditable payments or affect the obligation of either Party to
pay the other all amounts owing or to become owing as a result of the Product
sold to Nycomed by TMC on or before the date of such termination or expiration
or to pay reimbursements for expenses as required by this Agreement, the QA
Agreements and the Pharmacovigilance Agreement, as well as (a) interest thereon
in accordance with Section 8.6 of the Transition Agreement to the extent any
such amounts are paid after the date they became or will become due pursuant to
this Agreement and (b) any obligation with respect to the payment or
reimbursement of taxes.

 

25

--------------------------------------------------------------------------------


 


20.6.                        NO POST-TERMINATION COMPENSATION FOR LOSS OF GOOD
WILL.


 

Except to the extent provided in Section 9 of the Transition Agreement:

 


(A)                                  IN THE EVENT OF A TERMINATION PURSUANT TO
ANY OF THESE PROVISIONS OR UPON EXPIRATION OF THIS AGREEMENT, TMC SHALL NOT HAVE
ANY OBLIGATION TO NYCOMED, OR TO ANY EMPLOYEE, AGENT, REPRESENTATIVE OR
SUB-DISTRIBUTOR OF NYCOMED OR ITS AFFILIATES, FOR COMPENSATION OR FOR DAMAGES OF
ANY KIND, WHETHER ON ACCOUNT OF THE LOSS BY NYCOMED OR SUCH EMPLOYEE, AGENT,
REPRESENTATIVE OR SUB-DISTRIBUTOR OF PRESENT OR PROSPECTIVE SALES, INVESTMENTS,
COMPENSATION OR GOODWILL AS A RESULT OF TERMINATION OR EXPIRATION IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT, THE QA AGREEMENTS OR THE PHARMACOVIGILANCE
AGREEMENT.


 


(B)                                 NYCOMED, FOR ITSELF AND ON BEHALF OF EACH OF
ITS AND ITS AFFILIATES’ EMPLOYEES, AGENTS, REPRESENTATIVES OR DISTRIBUTORS,
HEREBY WAIVES ANY RIGHTS THAT MAY BE GRANTED TO IT OR THEM UNDER THE LAWS AND
REGULATIONS OF THE TERRITORY OR OTHERWISE WHICH ARE NOT GRANTED TO IT OR THEM BY
THIS AGREEMENT, THE QA AGREEMENTS OR THE PHARMACOVIGILANCE AGREEMENT.


 


(C)                                  NYCOMED HEREBY INDEMNIFIES AND HOLDS TMC
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, COSTS, DAMAGES AND LIABILITIES
WHATSOEVER ASSERTED BY ANY EMPLOYEE, AGENT,  REPRESENTATIVE OR DISTRIBUTOR OF
NYCOMED OR ITS AFFILIATES UNDER ANY APPLICABLE TERMINATION, LABOR, SOCIAL
SECURITY OR OTHER LAWS OR REGULATIONS OTHER THAN THOSE FOR WHICH TMC IS
OBLIGATED TO INDEMNIFY NYCOMED UNDER SECTION 18.3(B) ABOVE.


 


20.7.                        SURVIVAL OF TERMS.


 

Notwithstanding anything else in this Agreement to the contrary, the Parties
agree that Sections 2.2, 5, 8.1(f), 8.3, 10.4, 11 (with respect to the month and
quarter in which this Agreement expires or terminates), 14.4, 14.5, 15, 16, 18,
19, 20.5, 20.6, 20.7, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30 and 31 shall
survive the termination and expiration of this Agreement, as well as any other
provision herein expressly surviving expiration or termination or necessary to
interpret the rights and obligations of the Parties in connection with the
expiration or termination of the term of this Agreement. In addition, if
requested by TMC, Nycomed shall promptly ship to TMC or TMC’s designee, at TMC’s
cost and expense, all label and packaging materials, upon this Agreement
expiring or being terminated in its entirety. Following expiration or
termination of this Agreement with respect to a country, Nycomed shall promptly
notify TMC of any Adverse Event, notices from Governmental Authorities or other
communications with respect to the Product with respect to such country.
Following expiration or termination of this Agreement with respect to a country,
Nycomed shall immediately transmit to TMC any order for Product with respect to
such country for acceptance or rejection, which acceptance or rejection shall be
at TMC’s sole discretion.

 

26

--------------------------------------------------------------------------------


 

21.                               COMPLIANCE WITH LAWS

 

Each of Nycomed and TMC covenants that all of its activities under or pursuant
to this Agreement, the QA Agreements and the Pharmacovigilance Agreement shall
comply with all applicable laws, rules and regulations.

 

22.                               DISPUTE RESOLUTION

 

Prior to submission to arbitration, the Parties shall negotiate in good faith
within the PTC any disagreements or controversies arising out of or relating to
this Agreement, the QA Agreements or the Pharmacovigilance Agreement. Should the
PTC be unable to resolve an issue, the President of TMC and the President of
Nycomed Parent shall meet, either by telephone or in person, to discuss and
attempt resolution of the issue.

 

If the representative of the Parties cannot, within 10 days of their initial
discussion, reach a resolution through informal channels of the issue in
dispute, then such dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity thereof, shall be
finally settled by binding arbitration conducted in the English language in
Cambridge, Massachusetts, U.S.A. under the commercial arbitration rules of the
United Nations Commission on International Trade Law. Each Party shall appoint
an arbitrator and the two arbitrators so appointed shall jointly appoint a third
arbitrator; provided, however, that if they cannot agree (or if one Party
refuses to appoint an arbitrator) within 30 days after the initiation of the
arbitration, then this third arbitrator shall be appointed by the Presiding
Judge of the London Court of International Arbitration. Disputes about
arbitration procedure shall be resolved by the arbitrators or failing agreement,
by the Presiding Judge of the London Court of International Arbitration in
London, England. The arbitrators may proceed to an award notwithstanding the
failure of a Party to participate in the proceedings. Discovery shall be limited
to mutual exchange of documents relevant to the dispute, controversy or claim;
depositions shall not be permitted unless agreed to by both Parties. The
arbitrators shall be authorized to grant interim relief, including to prevent
the destruction of goods or documents involved in the dispute, protect trade
secrets and provide for security for a prospective monetary award. In no event
shall punitive or multiple damages be assessed against either Party. The
prevailing Party shall be entitled to an award of reasonable attorney fees
incurred in connection with the arbitration in such amount as may be determined
by the arbitrators. The award of the arbitrators shall be the sole and exclusive
remedy of the Parties and shall be enforceable in any court of competent
jurisdiction, subject only to revocation on grounds of fraud or clear bias on
the part of the arbitrators. Notwithstanding anything contained in this Section
22 to the contrary, TMC shall have the right to institute judicial proceedings
against Nycomed or against or anyone acting by, through or under Nycomed, in
order to enforce TMC’s rights hereunder through specific performance, injunction
or similar equitable relief.

 

27

--------------------------------------------------------------------------------


 

23.                               AUDIT AND INSPECTION

 

During the term of this Agreement, upon reasonable prior notice and during
normal business hours and no more frequently than [**], TMC shall be entitled to
audit and inspect at its cost those relevant records and facilities which are
maintained by Nycomed in direct connection with its performance under this
Agreement.

 

For a period of [**] next following each calendar year, Nycomed shall keep, and
shall cause each of its Affiliates involved with distribution of the Product and
each Distributor to keep, full, true, and accurate books and records containing
all particulars relevant to sales of the Product during such year in sufficient
detail to enable TMC to verify the amounts payable by Nycomed to TMC hereunder.
TMC and its licensors shall have the right, [**] during any calendar year, to
have the books and records of Nycomed related to the sales of Product audited by
a qualified nationally-recognized, independent accounting firm of TMC’s
choosing, during normal business hours upon reasonable notice, for the sole
purpose of verifying the accuracy of the amounts paid by Nycomed to TMC
hereunder. In the event that an audit shows that Nycomed has underpaid TMC by
[**] percent ([**]%) or more, then Nycomed shall pay for all costs of such
audit, otherwise the costs of such audit shall be borne by TMC. In all cases,
Nycomed shall pay to TMC any underpaid compensation promptly, together with
interest calculated in accordance with Section 8.6 of the Transition Agreement,
and TMC shall promptly pay to Nycomed any overpaid compensation.

 

24.                               RELATIONSHIP OF THE PARTIES

 

The relationship among the Parties is and shall be that of independent
contractors. This Agreement does not establish or create a partnership or joint
venture among the Parties, and neither Party shall hold itself out as an agent
or employee of the other Party. Neither Party shall have authority to make any
statements, representations, warranties or commitments of any kind, or to take
any action, which shall be binding on the other Party.

 

25.                               NOTICES

 

Any notice or other communication required or desired to be given to any Party
under the Agreement shall be in writing and shall be directed to the attention
of the Chief Financial Officer if sent to TMC (with a copy to the General
Counsel of TMC, at the address specified above or via facsimile at
1-973-401-9541) or to the attention of the President if sent to Nycomed (with a
copy to the General Counsel of Nycomed, at BYK-Gulden-Str 2, 78467 Konstanz,
Germany, or via facsimile at +49 (0) 7531-842982). Such notice or communication
shall be deemed given upon the earlier of (a) two Business Days after it is
delivered to Federal Express, Airborne, or any other similar express delivery
service for delivery to the receiving Party at the address provided for such
Party set forth at the beginning of this Agreement, (b) on the day sent if sent
via facsimile transmission sent to the facsimile number provided for the

 

28

--------------------------------------------------------------------------------


 

receiving Party at the end of this Agreement, with a copy delivered on the same
day to Federal Express, Airborne, or any other similar express delivery service
for delivery to such Party at the address provided for such Party set forth at
the beginning of this Agreement, or (c) on the day actually received by the
receiving Party. Any Party may change its address, facsimile number or contact
person for notices and communications under this Agreement by giving the other
Party notice of such change.

 

26.                               GOVERNING LAW

 

All questions concerning the validity or meaning of this Agreement or relating
to the rights and obligations of the Parties with respect to performance under
this Agreement shall be construed and resolved under, and any arbitration or
court action hereunder shall apply, the laws of the Commonwealth of
Massachusetts, excluding (i) its conflicts of law principles; and (ii) the
United Nations Convention on Contracts for the International Sale of Goods.

 

27.                               SEVERABILITY

 

The intention of the Parties is to comply fully with all laws and public
policies, and this Agreement, the QA Agreements and the Pharmacovigilance
Agreement shall be construed consistently with all laws and public policies to
the extent possible. If and to the extent that any arbitration panel or any
court of competent jurisdiction determines that it is impossible to construe any
provision of this Agreement, the QA Agreements or the Pharmacovigilance
Agreement consistently with any law or public policy and consequently holds that
provision to be invalid, inoperative, unenforceable, or to render other,
material, provisions of this Agreement, the QA Agreements or the
Pharmacovigilance Agreement invalid, inoperative or unenforceable, such
provision shall be set aside, without, however, in any way affecting the
validity of the other provisions of this Agreement, the QA Agreements or the
Pharmacovigilance Agreement, which shall remain in full force and effect.

 

28.                               FORCE MAJEURE

 

A Party shall be excused from performing its obligations under this Agreement
(other than payment obligations) if its performance is prevented by any cause
beyond its control, including but not limited to, Acts of God, fire, explosion,
weather, war, insurrection, riots, or government action. Performances shall be
excused only to the extent of and during the reasonable continuance of such
disability. All obligations of both Parties shall return to being in full force
and effect upon the termination of such cause.

 

29.                               COMPLETE AGREEMENT

 

This Agreement, the other Transaction Agreements and the Quality Agreements
contain the entire agreement between the Parties and, except as expressly stated
herein or therein,

 

29

--------------------------------------------------------------------------------


 

supersedes all prior or contemporaneous discussion, negotiations,
representations, warranties, or agreements, relating to the subject matter of
this Agreement, the other Transaction Agreements and the Quality Agreements. No
changes to this Agreement will be made or be binding on either Party unless made
in writing and signed by each Party.

 

30.                               ASSIGNMENT

 

Subject to Section 2.2, Nycomed shall not assign, transfer or otherwise dispose
of this Agreement in whole or in part to any third party without the prior
written consent of TMC. TMC shall not assign, transfer or otherwise dispose of
this Agreement in whole or in part to any third party without the prior written
consent of Nycomed; provided, however, that such consent shall not be required
with respect to assignments, transfers or other dispositions by TMC of its
rights or obligations under this Agreement, in whole or in part, to (i) an
Affiliate or Affiliates of TMC; or (ii) an acquiror of all or substantially all
of the capital stock or assets of TMC related to the Product, through purchase,
merger, consolidation, or otherwise. This Agreement shall inure to the benefit
of the permitted successors and assigns of each Party.

 

31.                               MISCELLANEOUS

 

(a)                                  Waiver. None of the conditions or
provisions of this Agreement shall be held to have been waived by any act or
knowledge on the part of either Party, except by an instrument in writing signed
by a duly authorized officer or representative of such Party. Further, the
waiver by either Party of any right hereunder or the failure to enforce at any
time any of the provisions of this Agreement, or any rights with respect
thereto, shall not be deemed to be a waiver of any other rights hereunder or any
breach or failure of performance of the other Party.

 

(b)                                 Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

(c)                                  Headings. Headings and captions are
included in this Agreement for reference purposes only, and shall not be used in
order to interpret or construe this Agreement.

 

(d)                                 Affiliates. For the sake of clarity and
without limitation to the provisions of the Transition Agreement, Nycomed shall
cause Nycomed Austria GmbH to comply with the amendments to the Release
Agreement herein and Nycomed shall be responsible for any failure by Nycomed
Austria GmbH to do so.

 

[Remainder of Page Intentionally Left Blank]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed under
seal by their respective duly authorized representative as of the date set forth
above.

 

THE MEDICINES COMPANY

 

NYCOMED DANMARK ApS

 

 

 

 

 

 

 

By:

    /s/ Clive Meanwell

 

 

By:

      /s/ Ghita Astrop

 

Name:

 Clive Meanwell

 

 

Name:

 

Ghita Astrop

 

Title:

   CEO

 

 

Title:

  Managing Director

 

 

 

 

 

 

Facsimile:

  973-401-9541

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

By:

      /s/ Kerstin Valinder

 

 

 

Name:

        Kerstin Valinder

 

 

 

Title:

        EVP

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

Nycomed Parent joins in this Agreement as a
co-obligor with Nycomed as to all of
Nycomed’s obligations hereunder:

 

 

 

 

 

NYCOMED HOLDING ApS

 

 

 

 

 

 

 

 

By:

      /s/ Bent Korscher

 

 

 

Name:

   Bent Korscher

 

 

 

Title:

  VP Nycomed

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

By:

   /s/ Kerstin Valinder

 

 

 

Name:

     Kerstin Valinder

 

 

 

Title:

    EVP

 

 

 

 

 

 

 

Facsimile:

 

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Countries Included in Territory

 

Original Countries Constituting the Territory

 

•                  The following countries of the European Union: Austria,
Belgium, Denmark, Estonia, Finland, France, Germany, Hungary, Ireland, Italy,
Latvia, Lithuania Luxembourg, Malta, the Netherlands, Poland, the United Kingdom
and Sweden; but not Greece, Portugal and Spain.

•                  Iceland.

•                  Liechtenstein.

•                  Norway.

•                  The Russian Federation and all other former Soviet Republics
(excluding Latvia, Lithuania and Estonia)

•                  Switzerland.

•                  Turkey

 

Additional Countries of the Territory

 

The below countries are included in the Territory with the qualification that
prior to registration and launch of the Product in any of these countries, TMC
and NYCOMED shall agree that such actions are reasonable and advisable from a
commercial and intellectual property perspective:

 

•                  Cyprus;

•                  Czech Republic;

•                  Slovakia;

•                  Romania;

•                  Bulgaria;

•                  Slovenia;

•                  Croatia;

•                  Bosnia Herzegovina;

•                  Serbia;

•                  Montenegro;

•                  Macedonia.

 

Notwithstanding the foregoing, upon termination of this Agreement with respect
to a country, the Territory shall thereafter exclude such country.

 

32

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Transfer Price

 

1.                                       New Inventory in General. With respect
to the New Inventory sold to third parties other than Grupo Ferrer, the
“Transfer Price” shall be the applicable Transfer Percentage of the Net Sales of
vials of such New Inventory sold in such calendar quarter.

 

2.                                       Existing Inventory in General. With
respect to the Existing Inventory sold to third parties other than Grupo Ferrer,
the “Transfer Price” shall be the applicable Transfer Percentage of the Net
Sales of vials of such Existing Inventory sold in such calendar quarter, minus
US$[**] per such vial sold.

 

3.                                       Grupo Ferrer.

 

(a)                                  With respect to the Existing Inventory sold
to Grupo Ferrer, the “Transfer Price” shall be 100% of the Net Sales of vials of
such Existing Inventory sold in such calendar quarter, minus US$[**] per such
vial sold.

 

(b)                                 With respect to the New Inventory sold to
Group Ferrer, the “Transfer Price” shall be 100% of the Net Sales of vials of
such New Inventory sold in such calendar quarter.

 

By way of example:

 

If, with respect to a calendar quarter, Nycomed or any Distributor sells [**]
vials of the Product to third parties other than Grupo Ferrer, as follows:

 

Number of Vials Sold

 

Inventory Status of 
such Vials

 

Net Sales for such 
Vials

[**]

 

[**]

 

US$[**]

[**]

 

[**]

 

US$[**]

[**]

 

[**]

 

US$[**]

[**]

 

[**]

 

US$[**]

 

And, given that the amount paid by Nycomed to TMC for each vial of Existing
Inventory pursuant to the Former Distribution Agreement was US$[**],

 

And if the applicable Transfer Percentage is [**]%,

 

Then Nycomed shall pay to TMC the following amounts:

 

Number of Vials 
Sold

 

Inventory Status of 
such Vials

 

Net Sales for such 
Vials

 

Aggregate Transfer Price

[**]

 

[**]

 

US$[**]

 

[**]

 

33

--------------------------------------------------------------------------------


 

Number of Vials 
Sold

 

Inventory Status of 
such Vials

 

Net Sales for such 
Vials

 

Aggregate Transfer Price

[**]

 

[**]

 

US$[**]

 

[**]

[**]

 

[**]

 

US$[**]

 

[**]

[**]

 

[**]

 

US$[**]

 

[**]

Total Aggregate Transfer Price:

 

 

 

 

 

US$[**]

 

34

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Trademarks

 

(a)                                  TMC trademarks subject to exclusive use by
Nycomed in the Territory:

 

Angiomax®, Angiox®, Angionax® or any other trademark selected by TMC for the
Product in the Territory

 

(b)                                 TMC trademarks subject to non-exclusive use
by Nycomed in the Territory:

 

The Medicines Company® (and its logo)

 

REPLACE HEPARIN, IMPROVE OUTCOMES™

 

The logo:

 

[g255061kg03i001.gif]

 

 

[g255061kg03i002.jpg]

 

 

[g255061kg03i003.jpg]

 

35

--------------------------------------------------------------------------------


 

EXHIBIT D

 

INTENTIONALLY OMITTED

 

36

--------------------------------------------------------------------------------


 

EXHIBIT E

 

TMC Marks

 

each of the Trademarks identified in Exhibit C

 

Hirulog

 

37

--------------------------------------------------------------------------------